Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

CONTANGO OIL & GAS COMPANY,

as Borrower,

ROYAL BANK OF CANADA,

as Administrative Agent,

AMEGY BANK NATIONAL ASSOCIATION,

as Swing Line Lender,

THE ROYAL BANK OF SCOTLAND PLC and REGIONS BANK,

as Syndication Agents,

COMPASS BANK AND CAPITAL ONE, NATIONAL ASSOCIATION,

as Documentation Agents

and

THE LENDERS SIGNATORY HERETO

RBC CAPITAL MARKETS LLC

Joint Lead Arranger and Bookrunner

THE ROYAL BANK OF SCOTLAND PLC

as Joint Lead Arranger

Dated as of October 1, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING MATTERS   

Section 1.01

  Terms Defined Above      2   

Section 1.02

  Certain Defined Terms      2   

Section 1.03

  Terms Generally; Accounting Terms and Determinations      24    ARTICLE II   
COMMITMENTS        

Section 2.01

  Loans and Letters of Credit      24   

Section 2.02

  Borrowings, Continuations and Conversions, Letters of Credit      32   

Section 2.03

  Changes of Commitments      34   

Section 2.04

  Fees      35   

Section 2.05

  Several Obligations      35   

Section 2.06

  Notes      36   

Section 2.07

  Prepayments      36   

Section 2.08

  Borrowing Base      38   

Section 2.09

  Assumption of Risks      40   

Section 2.10

  Lending Offices      40    ARTICLE III    PAYMENTS OF PRINCIPAL AND INTEREST
       

Section 3.01

  Repayment of Loans      40   

Section 3.02

  Interest Rates      40    ARTICLE IV    PAYMENTS; PRO RATA TREATMENT;
COMPUTATIONS; ETC.   

Section 4.01

  Payments      41   

Section 4.02

  Pro Rata Treatment      42   

Section 4.03

  Computations      42   

Section 4.04

  Non-Receipt of Funds by the Administrative Agent      42   

Section 4.05

  Set-off, Sharing of Payments, etc      43   

Section 4.06

  Taxes      44   

Section 4.07

  Disposition of Proceeds      47   

Section 4.08

  Defaulting Lenders      47   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V

 

CAPITAL ADEQUACY AND ADDITIONAL COSTS

  



  

Section 5.01

  Capital Adequacy and Additional Costs      50   

Section 5.02

  Limitation on LIBOR Loans      52   

Section 5.03

  Illegality      52   

Section 5.04

  Base Rate Loans Pursuant to Sections 5.02 and 5.03      52   

Section 5.05

  Compensation      52   

Section 5.06

  Replacement Lenders      53    ARTICLE VI    CONDITIONS PRECEDENT   

Section 6.01

  Initial Funding      54   

Section 6.02

  Initial and Subsequent Loans and Letters of Credit      56   

Section 6.03

  Conditions Precedent for the Benefit of Lenders      57   

Section 6.04

  No Waiver      57    ARTICLE VII    REPRESENTATIONS AND WARRANTIES   

Section 7.01

  Corporate Existence      57   

Section 7.02

  Financial Condition      57   

Section 7.03

  Litigation and Judgments      58   

Section 7.04

  No Breach      58   

Section 7.05

  Authority      58   

Section 7.06

  Approvals      59   

Section 7.07

  Use of Loans      59   

Section 7.08

  ERISA      59   

Section 7.09

  Taxes      59   

Section 7.10

  Titles, etc      60   

Section 7.11

  No Material Misstatements      60   

Section 7.12

  Investment Company Act      61   

Section 7.13

  Subsidiaries      61   

Section 7.14

  Location of Business and Offices      61   

Section 7.15

  Defaults      61   

Section 7.16

  Environmental Matters      61   

Section 7.17

  Compliance with the Law      62   

Section 7.18

  Insurance      63   

Section 7.19

  Hedge Agreements      63   

Section 7.20

  Restriction on Liens      63   

 

-ii-



--------------------------------------------------------------------------------

Section 7.21

  Material Agreements      63   

Section 7.22

  Solvency      64   

Section 7.23

  Gas Imbalances      64   

Section 7.24

  Name Changes      64   

Section 7.25

  State of Formation      64   

Section 7.26

  Foreign Corrupt Practices      64   

Section 7.27

  Money Laundering      65   

Section 7.28

  OFAC      65    ARTICLE VIII    AFFIRMATIVE COVENANTS   

Section 8.01

  Reporting Requirements      65   

Section 8.02

  Litigation      68   

Section 8.03

  Maintenance, etc      68   

Section 8.04

  Environmental Matters      70   

Section 8.05

  Further Assurances      70   

Section 8.06

  Engineering Reports      71   

Section 8.07

  Title Information and Mortgage Coverage      72   

Section 8.08

  Collateral      72   

Section 8.09

  ERISA Information and Compliance      73   

Section 8.10

  Maintenance of Insurance      74   

Section 8.11

  Additional Guarantors      74    ARTICLE IX    NEGATIVE COVENANTS   

Section 9.01

  Debt      74   

Section 9.02

  Liens      75   

Section 9.03

  Investments, Loans and Advances      76   

Section 9.04

  Dividends, Distributions and Redemptions      77   

Section 9.05

  Sales and Leasebacks      77   

Section 9.06

  Nature of Business      77   

Section 9.07

  Limitation on Leases      77   

Section 9.08

  Mergers      77   

Section 9.09

  Proceeds of Notes; Letters of Credit      78   

Section 9.10

  ERISA Compliance      78   

Section 9.11

  Sale or Discount of Receivables      79   

Section 9.12

  Current Ratio      79   

Section 9.13

  Leverage Ratio      79   

Section 9.14

  Sale of Borrowing Base Properties      79   

Section 9.15

  Environmental Matters      80   

Section 9.16

  Transactions with Affiliates      80   

Section 9.17

  Negative Pledge Agreements      80   

 

-iii-



--------------------------------------------------------------------------------

Section 9.18

  Take-or-Pay or Other Prepayments      81   

Section 9.19

  Limitation on Hedging      81    ARTICLE X   EVENTS OF DEFAULT; REMEDIES   

Section 10.01

  Events of Default      81   

Section 10.02

  Remedies      83    ARTICLE XI    THE ADMINISTRATIVE AGENT   

Section 11.01

  Appointment, Powers and Immunities      84   

Section 11.02

  Reliance by Administrative Agent      85   

Section 11.03

  Defaults      85   

Section 11.04

  Rights as a Lender      85   

Section 11.05

  Indemnification      85   

Section 11.06

  Non-Reliance on Administrative Agent and Other Lenders      86   

Section 11.07

  Action by Administrative Agent      86   

Section 11.08

  Resignation of Administrative Agent      87   

Section 11.09

  Resignation of Swing Line Lender      87   

Section 11.10

  Other Agents; Lead Managers      87   

Section 11.11

  Hedging Arrangements      88   

Section 11.12

  Filing of Proofs of Claim      88   

Section 11.13

  Collateral      88    ARTICLE XII    MISCELLANEOUS   

Section 12.01

  Waiver      89   

Section 12.02

  Notices      89   

Section 12.03

  Payment of Expenses, Indemnities, Certain Waivers etc      89   

Section 12.04

  Amendments, etc      91   

Section 12.05

  Successors and Assigns      92   

Section 12.06

  Assignments and Participations      92   

Section 12.07

  Invalidity      96   

Section 12.08

  Counterparts; Integration; Effectiveness      96   

Section 12.09

  Electronic Execution of Assignments      96   

Section 12.10

  Survival      96   

Section 12.11

  Captions      97   

Section 12.12

  No Oral Agreements      97   

Section 12.13

  Governing Law; Submission to Jurisdiction      97   

Section 12.14

  Interest      98   

 

-iv-



--------------------------------------------------------------------------------

Section 12.15

  Confidentiality      99   

Section 12.16

  Termination; Collateral Matters      100   

Section 12.17

  Collateral Matters; Hedge Agreements      100   

Section 12.18

  Exculpation Provisions; No Advisory or Fiduciary Responsibility      100   

Section 12.19

  USA PATRIOT Act Notices      101   

Section 12.20

  Keepwell      102   

Section 12.21

  Flood Insurance Provisions      102   

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

    –       List of Percentage Shares and Maximum Credit Amounts

Annex II

    –       Notice Addresses

Exhibit A

    –       Form of Revolving Credit Note

Exhibit B

    –       Form of Borrowing, Continuation and Conversion Request

Exhibit C

    –       Form of Compliance Certificate

Exhibit D

    –       List of Security Instruments

Exhibit E

    –       Form of Assignment and Assumption

Exhibit F-1

    –       Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-2

    –       Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-3

    –       Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-4

    –       Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes

Exhibit G

    –       Form of Opinions of Counsel

Schedule 7.02

    –       Liabilities

Schedule 7.03

    –       Litigation and Judgments

Schedule 7.09

    –       Taxes

Schedule 7.10

    –       Titles, etc.

Schedule 7.14

    –       Subsidiaries, Locations, Jurisdictions, Taxpayer I.D. Numbers

Schedule 7.16

    –       Environmental Matters

Schedule 7.19

    –       Required Hedge Agreements

Schedule 7.21

    –       Material Agreements

Schedule 7.23

    –       Gas Imbalances

Schedule 7.24

    –       Name Changes

Schedule 9.01

    –       Debt

Schedule 9.02

    –       Liens

Schedule 9.03

    –       Investments, Loans and Advances

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of October 1, 2013 is among CONTANGO OIL & GAS
COMPANY, a Delaware corporation (the “Borrower”); each of the lenders that is a
signatory hereto or which becomes a signatory hereto as provided in
Section 12.06 (individually, together with its successors and assigns, a
“Lender” and, collectively, the “Lenders”); ROYAL BANK OF CANADA (in its
individual capacity, “RBC”), as Administrative Agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and as Issuing Bank; AMEGY BANK NATIONAL ASSOCIATION, as Swing Line
Lender, THE ROYAL BANK OF SCOTLAND PLC and REGIONS BANK, as syndication agents
for the Lenders (in such capacity, the “Syndication Agents”), and COMPASS BANK
and CAPITAL ONE NATIONAL ASSOCIATION, as documentation agents.

R E C I T A L S

A. The Borrower has requested that the Lenders provide Loans to the Borrower and
that RBC as Issuing Bank provide Letters of Credit to or at the request of the
Borrower.

B. The Borrower has entered into the Agreement and Plan of Merger (as from time
to time amended, modified or supplemented, the “Merger Agreement”) among the
Borrower, Contango Acquisition, Inc. (“Acquisition Co.”) and Crimson Exploration
Inc. (“Crimson”) dated as of April 29, 2013, pursuant to which Crimson will
merge into Acquisition Co., a wholly-owned subsidiary of the Borrower, with
Crimson as the surviving entity (the “Merger”).

C. The Borrower will use the proceeds of the loans hereunder (i) to refinance
its outstanding obligations under the Second Amended and Restated Credit
Agreement among the Borrower, Contango Operators, Inc., Amegy Bank National
Association (“Amegy”), as Administrative Agent and Letter of Credit Insurer and
the Lenders party thereto dated as of October 1, 2010 (as from time to time
amended, modified or supplemented, the “Existing Contango Credit Agreement”),
(ii) to refinance Crimson’s outstanding obligations under the Amended and
Restated Credit Agreement dated as of May 31, 2007 among Crimson, as Borrower,
Wells Fargo Bank, National Association, as Agent, The Royal Bank of Scotland plc
and Wells Fargo Bank, National Association as Co-Lead Arrangers and Joint
Bookrunners and the Lenders party thereto (as from time to time amended,
modified or supplemented, the “Existing Crimson Credit Agreement”), (iii) to
refinance its outstanding obligations under that certain Second Lien Credit
Agreement, dated as of December 27, 2010, among Crimson Exploration Inc., as
borrower, the lenders party thereto from time to time and Barclays Bank plc, as
agent, sole bookrunner and sole lead arranger (the “Second Lien Credit
Agreement”), (iv) to pay fees, commissions and expenses in respect of this
Agreement and the Merger, and (v) to finance ongoing working capital
requirements and other general corporate purposes, including the acquisition of
oil and gas properties.



--------------------------------------------------------------------------------

D. NOW THEREFORE, in consideration of the foregoing recitals, of the mutual
covenants and agreements herein contained and of the loans, extensions of credit
and commitments hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, the terms defined
in the opening paragraph and the Recitals above shall have the meanings
indicated therein.

Section 1.02 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Act” shall have the meaning assigned to such term in Section 12.19.

“Additional Costs” shall have the meaning assigned such term in Section 5.01(b).

“Affected Loans” shall have the meaning assigned such term in Section 5.04.

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 20% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 20% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person.

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, modified, waived or supplemented.

“Aggregate Commitments” at any time shall equal the amount calculated in
accordance with Section 2.03(a).

“Aggregate Maximum Revolving Credit Amounts” at any time shall equal the sum of
the Maximum Revolving Credit Amounts of the Lenders, as the same may be reduced
pursuant to Section 2.03(b). As of the Closing Date, the Aggregate Maximum
Revolving Credit Amounts equal $500,000,000.00.

“Alternative Swing Line Procedures” shall have the meaning assigned to such term
in Section 2.01(d)(ix).

 

-2-



--------------------------------------------------------------------------------

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on Annex II attached hereto or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans of such Type are to be made and maintained.

“Applicable Margin” shall mean the applicable per annum percentage set forth at
the appropriate intersection in the table shown below, based on the Borrowing
Base Utilization as in effect from time to time:

Applicable Margin

 

Borrowing Base Utilization

   LIBOR Loans     Base Rate Loans     Commitment Fee  

Less than 25%

     1.75 %      0.75 %      .375 % 

Greater than or equal to 25%, but less than 50%

     2.00 %      1.00 %      .375 % 

Greater than or equal to 50%, but less than 75%

     2.25 %      1.25 %      .500 % 

Greater than or equal to 75%, but less than 90%

     2.50 %      1.50 %      .500 % 

Greater than or equal to 90%

     2.75 %      1.75 %      .500 % 

Each change in the Applicable Margin resulting from a change in the Borrowing
Base Utilization shall take effect on the day such change in the Borrowing Base
Utilization occurs.

“Approved Counterparty” shall mean any Person who at the time a Hedge Agreement
was entered into was (a) a Lender or any Lender Affiliate, or (b) any other
Person whose issuer rating or long term senior unsecured debt rating at the time
of entry into the applicable Hedge Agreement is A/A2 by S&P or Moody’s (or their
equivalent) or higher (or whose obligations under the applicable Hedge Agreement
are guaranteed by an Affiliate of such Person meeting such rating standards).

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall mean RBC Capital Markets LLC, as lead arranger and bookrunner.

“Assignment” shall have the meaning assigned such term in Section 12.06(b).

“Autoborrow Agreement” shall mean an agreement between the Borrower and the
Swing Line Lender that provides for an automatic Swing Line Loan on a recurring
basis, subject to satisfaction of all conditions precedent set forth hereunder;
provided that such Autoborrow Agreement shall be subject to the terms and
conditions set forth in this Agreement and to the extent of any conflict between
this Agreement and the Autoborrow Agreement, this Agreement shall control.

 

-3-



--------------------------------------------------------------------------------

“Base Rate” shall mean, with respect to any Base Rate Loan, for any day, the
highest of (i) the U.S. prime rate of interest announced from time to time by
RBC, changing when and as said U.S. prime rate changes, (ii) 1 month LIBOR Rate
plus 1.0% per annum and (iii) the Federal Funds Rate most recently determined by
the Administrative Agent plus 0.50% per annum. Each change in any interest rate
provided for herein based upon the Base Rate resulting from a change in the Base
Rate shall take effect at the time of such change in the Base Rate.

“Base Rate Loans” shall mean Loans that bear interest at rates based upon the
Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Beneficiaries” shall mean the Administrative Agent, the Lenders, the Swing Line
Lender, the Issuing Bank, each Secured Swap Provider and each Lender Affiliate
that is a party to a Cash Management Agreement with the Borrower or any
Guarantor.

“Benefiting Guarantor” shall mean a Guarantor for which funds or other support
is necessary for such Guarantor to constitute an Eligible Contract Participant.

“Board of Directors” shall mean the Board of Directors of the Borrower, or any
authorized committee of the Board of Directors.

“Borrowing Base” shall mean at any time an amount equal to the amount determined
in accordance with Section 2.08.

“Borrowing Base Property” shall mean any Oil and Gas Property included in the
most recently delivered Reserve Report.

“Borrowing Base Utilization” shall mean the fraction expressed as a percentage
equal to (i) the aggregate Credit Exposures divided by (ii) the Borrowing Base.

“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in New York, New York, and, where such term is
used in the definition of “Quarterly Date” or if such day relates to a borrowing
or continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a LIBOR Loan or a notice by
the Borrower with respect to any such borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

-4-



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Change in Control” shall mean the occurrence of any of the following: (a) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any “person” or “group” (as that term
is used in Section 13(d)(3) of the Exchange Act), becomes the Beneficial Owner,
directly or indirectly, of more than fifty percent (50%) (or such lower
percentage as may be provided for in the corresponding provision of the
definition of “Change of Control” in the Senior Unsecured Notes) of the Equity
Interest of the Borrower other than, with respect to a merger or consolidation,
a transaction in which the Equity Interest of the Borrower outstanding
immediately prior to such transaction is converted into or exchanged for Equity
Interest (other than Disqualified Capital Stock) of the surviving or transferee
Person (or any parent thereof) constituting a majority of the outstanding
shares, units or the like, of such Equity Interest of such surviving or
transferee Person (or any parent thereof) immediately after giving effect to
such transaction or (b) at least one-half of the Board of Directors are not
Continuing Directors.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule, or
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, or regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank or by
any lending office of such Lender or by such Lender’s or such Issuing Bank’s
holding company, if any with the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of by any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any Governmental Authority, in each case, with respect to
the implementation of the pursuant to the Basel III Accord shall, in each case,
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued, including if such date is before a Lender became a party to this
Agreement.

“Closing Date” shall mean October 1, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.

“Commitment” shall mean, for any Lender, its obligation to make Revolving Credit
Loans and Swing Line Loans and to participate in the Letters of Credit up to the
lesser of (i) such Lender’s Maximum Revolving Credit Amount and (ii) the
Lender’s Percentage Share of the amount equal to the then effective Borrowing
Base.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean with respect to the Borrower and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (i) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in such period by such other Person to the Borrower
or to a Consolidated Subsidiary, as the case may be; (ii) the net income (but
not loss) of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Governmental Requirement
applicable to such Consolidated Subsidiary, or is otherwise restricted or
prohibited in each case determined in accordance with GAAP; (iii) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (iv) any extraordinary gains or
losses, including gains or losses attributable to Property sales not in the
ordinary course of business; and (v) the cumulative effect of a change in
accounting principles and any gains or losses attributable to writeups or write
downs of assets, including ceiling test write downs.

“Consolidated Subsidiaries” shall mean each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP. Unless otherwise indicated, each reference
to the term “Consolidated Subsidiary” shall mean a Subsidiary consolidated with
the Borrower.

“Continuing Directors” shall mean, as of any date of determination, any member
of the board of directors of the Borrower: (a) who was a member of the Board of
Directors on the Closing Date after giving effect to the transactions
contemplated by the Merger Agreement, (b) whose nomination for election to the
Board of Directors was made with the approval of, or whose election to the Board
of Directors was ratified by, at least two-thirds of the directors who were
members of the Board of Directors on the Closing Date or who were so elected to
the Board of Directors thereafter, or (c) whose membership on the Board of
Directors was consented to by the Majority Lenders.

“Credit Exposure” shall mean, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans, its participation
interest in the Swing Line Loans and its LC Exposure at such time.

“Current Assets” shall have the meaning assigned such term in Section 9.12.

“Current Liabilities” shall have the meaning assigned such term in Section 9.12.

“Debt” shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges); (ii) all obligations of

 

-6-



--------------------------------------------------------------------------------

such Person in respect of letters of credit, (iii) all obligations of such
Person (whether contingent or otherwise) in respect of bankers’ acceptances,
surety or other bonds and similar instruments; (iv) all obligations of such
Person to pay the deferred purchase price of Property or services (other than
for borrowed money); (v) all obligations under leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases in respect
of which such Person is liable (whether contingent or otherwise), other than
office leases to the extent capitalized; (vi) all Debt (as described in the
other clauses of this definition) and other obligations of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; (vii) all Debt (as described in the other clauses of this definition)
and other obligations of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to deliver goods or
services including Hydrocarbons in consideration of advance payments, except as
permitted by Section 9.18 and disclosed by Section 8.06(c); (x) obligations to
pay for goods or services whether or not such goods or services are actually
received or utilized by such Person; (xi) any capital stock of such Person in
which such Person has a mandatory obligation to redeem such stock; (xii) any
Debt of a Special Entity for which such Person is liable either by agreement or
because of a Governmental Requirement; (xiii) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; and (xiv) all obligations of
such Person under Hedge Agreements excluding Hedge Agreements with
Administrative Agent or any other Lender.

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would become an Event of Default.

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, unless, in regards to payment of its portion of Loans,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and purchase participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith

 

-7-



--------------------------------------------------------------------------------

dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Deficiency” shall have the meaning assigned such term in Section 2.07(b)(ii).

“Disqualified Capital Stock” shall mean any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable, in each case at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year after the earlier of (a) the Revolving Credit
Termination Date and (b) the date on which there are no Loans, LC Exposure or
other obligations hereunder outstanding and all of the Commitments are
terminated; provided that mandatory redemption events associated with the sale
of assets or corporate mergers shall not cause such Equity Interest to become
Disqualified Capital Stock.

“Dollars” and “$” shall mean lawful money of the United States of America.

“EBITDAX” shall mean, for any period, the sum of Consolidated Net Income for
such period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion and amortization and exploration expense; and all other non-cash items
(including unrealized hedging gains and losses under FAS 133, non-cash asset
writedowns or FAS 143 charges and/or any non-cash share based compensation or
payment charges under FAS 123R).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Engineering Reports” shall have the meaning assigned such term in
Section 2.08(b).

 

-8-



--------------------------------------------------------------------------------

“Environmental Laws” shall mean any and all Governmental Requirements pertaining
to the protection of human health and safety (to the extent relating to exposure
to harmful or deleterious substances) or of the environment applicable to the
Borrower or any Subsidiary, or where any Property of the Borrower or any
Subsidiary, including without limitation, the Oil Pollution Act of 1990, 33
U.S.C.A. § 2701 et seq. (“OPA”), as amended, the Clean Air Act, 42 U.S.C.A.
§ 7401 et seq., as amended, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 {Superfund Amendments and
Reauthorization Act of 1986 (“SARA”)}, 42 U.S.C.A. § 9601 et seq. (“CERCLA”), as
amended. The term “oil” shall have the meaning specified in OPA, the terms
“hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA, and the terms “solid waste” and “disposal” (or “disposed”)
have the meanings specified in RCRA; provided, however, that (i) in the event
either OPA, CERCLA or RCRA is amended so as to broaden the meaning of any term
defined thereby, such broader meaning shall apply subsequent to the effective
date of such amendment and (ii) to the extent the laws of the state or
jurisdiction in which any Property of the Borrower or any Subsidiary is located
establish a meaning for “oil,” “hazardous substance,” “release,” “solid waste”
or “disposal” which is broader than that specified in either OPA, CERCLA or
RCRA, such broader meaning shall apply. The term “hazardous substance” shall
include any (i) polychlorinated biphenyls; (ii) petroleum products;
(iii) radioactive materials, urea formaldehyde foam insulation, radon; and
(iv) any other chemical, material or substance the exposure to which is
prohibited, limited or regulated by any Environmental Law on the basis that such
chemical, material or substance is toxic, hazardous or harmful to human health
or the environment.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest; provided that debt securities which are by their terms
convertible into Equity Interests of a Person shall not be “Equity Interests”
merely by virtue of such conversion option.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with the Borrower or any Subsidiary would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of Section 414 of the Code.

“ERISA Event” shall mean (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (excluding those for which the
provision for 30-day notice to the PBGC has been waived by regulation), (ii) the
withdrawal of the Borrower, any Subsidiary or any ERISA Affiliate from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (iii) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, (iv) the institution of proceedings to terminate a Plan by the PBGC or
(v) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

 

-9-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning assigned such term in Section 10.01.

“Excepted Liens” shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (iii) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising by operation of law in the ordinary course of business or incident
to the exploration, development, operation and maintenance of Oil and Gas
Properties or statutory landlord’s liens, each of which is in respect of
obligations that have not been outstanding more than ninety (90) days or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP; (iv) any Liens
reserved in leases or farmout agreements for rent or royalties and for
compliance with the terms of the farmout agreements or leases in the case of
leasehold estates, to the extent that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (v) encumbrances
(other than to secure the payment of borrowed money or the deferred purchase
price of Property or services), easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any rights of way or other
Property of the Borrower or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (vi) deposits of
cash or securities to secure the performance of bids, trade contracts, leases,
statutory obligations and other obligations of a like nature incurred in the
ordinary course of business (other than obligations under Hedge Agreements);
(vii) Liens permitted by the Security Instruments; (viii) preferential rights to
purchase and similar contractual provisions affecting an Oil and Gas Property;
(ix) all lessors’ royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production with respect to each Oil and
Gas Property (in each case) that do not operate to reduce the net revenue
interest for such Oil and Gas Property (if any) as reflected in any Reserve
Report or increase the working interest for such Oil and Gas Property (if any)
as reflected in any Mortgage or Reserve Report without a corresponding increase
in the corresponding net revenue interest; (x) production sales contracts;
division orders; contracts for sale, purchase, or exchange of oil or gas;
operating agreements; area of mutual interest agreements; and production
handling agreements; in each case to the extent the same: (a) are ordinary and
customary to the oil, gas and other mineral exploration, development, processing
or extraction business, (b) do not otherwise cause any other express
representation or warranty of the Borrower in any of the Loan Documents to be
untrue, and (c) do not operate to reduce the net revenue interest for such Oil
and Gas Property (if any) as reflected in any Reserve Report, or increase the
working interest for such Oil and Gas Property

 

-10-



--------------------------------------------------------------------------------

(if any) as reflected in any Reserve Report without a corresponding increase in
the corresponding net revenue interest; (xi) all defects and irregularities
affecting an Oil and Gas Property that do not operate to reduce the net revenue
interest for such Oil and Gas Property (if any) as reflected in any Reserve
Report, or increase the working interest for such Oil and Gas Property (if any)
as reflected in any Reserve Report without a corresponding increase in the
corresponding net revenue interest or otherwise interfere materially with the
operation, value or use of such Oil and Gas Property; (xii) adjustments to the
working and net revenue interests of the working interest owners, farmee or
other co-venture associated with costs and expenses being incurred by such
Person (including the Borrower or a Subsidiary thereof) under joint operating,
joint development, participation, farm-out and similar agreements in the
ordinary course of business, where such costs and expenses are in excess of the
costs and expenses attributable to such Person’s working-interest share;
(xiii) claimed interests in Oil and Gas Properties subject to litigation
proceedings and (xiv) judgment Liens arising by operation of law or as the
result of the abstracting of a judgment or similar action under the laws of any
jurisdiction and not giving rise to an Event of Default, in respect of judgments
that are not final and non-appealable judgments so long as any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Obligation in respect of a Hedge Agreement” shall mean, with respect
to any Guarantor individually determined on a Guarantor by Guarantor basis, any
Obligation in respect of a Hedge Agreement, if and to the extent that, all or a
portion of the joint and several liability or the guaranty of such Guarantor
for, or the grant by such Guarantor of a security interest or other Lien to
secure, such Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
Eligible Contract Participant at the time such guarantee or the grant of such
security interest or other Lien becomes effective with respect to, or any other
time such Guarantor is by virtue of such guarantee or grant of such security
interest or other Lien otherwise deemed to enter into, such Obligation. If an
Obligation in respect of a Hedge Agreement arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Obligation that is attributable to Hedge Agreement for which such
guarantee, security interest or other Lien is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the U.S. or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the U.S. or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.06), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure

 

-11-



--------------------------------------------------------------------------------

to comply with Section 4.06(d), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 4.06 and (d) any federal withholding
Taxes imposed under FATCA.

“Existing Loan Documents” shall mean the Existing Contango Credit Agreement, the
Existing Crimson Credit Agreement, the Second Lien Credit Agreement and all
promissory notes, mortgages, guaranties, security agreements, financing
statements, and other documents, instruments, and agreements executed or
delivered in connection with the Existing Contango Credit Agreement, the
Existing Crimson Credit Agreement or the Second Lien Credit Agreement, as the
case may be.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the date for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Statements” shall mean the pro forma financial statements of the
Borrower and its Consolidated Subsidiaries described or referred to in
Section 7.02(a).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are located. For purposes
of this definition, the U.S., each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that if there occurs after the
date of this Agreement any change in GAAP that affects the calculation of any
covenant contained in Article IX, “GAAP” shall mean generally accepted
accounting principles in effect on the Closing Date until the Majority Lenders
and the Borrower shall negotiate in good faith amendments to

 

-12-



--------------------------------------------------------------------------------

the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of the Lenders and
the Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Requirement” shall mean any law, treaty, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization, standard, guideline, or other
directive or requirement, including those found in common law (whether
international, national, state, or local), whether now existing or hereafter in
effect (whether or not having the force of law), including, without limitation,
Environmental Laws, ERISA, energy regulations and occupational, safety, health,
and industrial hygiene standards or controls, and personnel licensing and
certifications, or environmental conditions on, under, above, around, within,
for, or about any Person or such Person’s Property, of any Governmental
Authority.

“Guarantor” shall mean, each domestic Material Subsidiary now existing or
hereafter created, acquired or otherwise owned by Borrower.

“Guaranty Agreement” shall mean any agreement executed by any Guarantor in form
and substance satisfactory to the Administrative Agent guarantying,
unconditionally, payment of the Obligations, as the same may be amended,
modified or supplemented from time to time.

“Hedge Agreements” shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.

“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on any
other Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

-13-



--------------------------------------------------------------------------------

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Indemnified Parties” shall have the meaning assigned such term in
Section 12.03(a)(ii).

“Indemnity Matters” shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without limitation,
consequential damages) or reasonable costs and expenses of any kind or nature
whatsoever incurred by such Person whether caused by the sole or concurrent
negligence of such Person seeking indemnification.

“Information” shall have the meaning assigned such term in Section 12.15.

“Initial Funding” shall mean the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.

“Initial Reserve Reports” shall mean (i) the report of William M. Cobb &
Associates, Inc. dated June 30, 2013, with respect to the Oil and Gas Properties
of the Borrower and its Subsidiaries as of such date, (ii) the reserve report of
Netherland, Sewell & Associates Inc. dated December 31, 2012 with respect to the
Oil and Gas Properties of Crimson and its Subsidiaries and (iii) the reserve
report dated June 30, 2013, prepared under the supervision of the chief engineer
of Crimson with respect to the Oil and Gas Properties of Crimson and its
Subsidiaries, copies of which have been delivered to the Administrative Agent.

“Interest Period” shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02 (or, if
available to all Lenders, the twelfth month thereafter as may be requested by
the Borrower and agreed to by the Lenders), except that each Interest Period
which commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the appropriate subsequent
calendar month.

Notwithstanding the foregoing: (i) no Interest Period may end after the
Revolving Credit Termination Date; (ii) no Interest Period for any LIBOR Loan
may end after the due date of any installment, if any, provided for in
Section 2.07(b) to the extent that such LIBOR Loan would need to be prepaid
prior to the end of such Interest Period in order for such installment to be
paid when due; (iii) each Interest Period which would otherwise end on a day
which is not a Business Day shall end on the next succeeding Business Day (or,
if such next succeeding Business Day falls in the next succeeding calendar
month, on the next preceding Business Day); and (iv) no Interest Period shall
have a duration of less than one month and, if the Interest Period for any LIBOR
Loans would otherwise be for a shorter period, such Loans shall not be available
hereunder.

 

-14-



--------------------------------------------------------------------------------

“Issuing Bank” shall mean RBC in its capacity as issuing bank and any successor
thereto.

“LC Commitment” at any time shall mean $20,000,000.00.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Exposure” at any time shall mean the difference between (i) the aggregate
face amount of all undrawn and uncancelled Letters of Credit plus the aggregate
of all amounts drawn under all Letters of Credit and not yet reimbursed, minus
(ii) the aggregate amount of all cash securing outstanding Letters of Credit
pursuant to Section 2.01(j).

“LC Obligations” at any time shall mean the aggregate face amount of all undrawn
and uncancelled Letters of Credit plus the aggregate of all amounts drawn under
all Letters of Credit and not yet reimbursed.

“Lender” has the meaning specified in the opening paragraph of this Agreement
and, as the context requires, includes the Swing Line Lender.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any Person that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by a Lender or an
Affiliate of such Lender and (b) with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“Lender Termination Date” shall have the meaning assigned to such term in
Section 5.06(c).

“Letter of Credit Agreements” shall mean the written agreements of the Borrower
or any of its Subsidiaries with the Issuing Bank, as issuing lender for any
Letter of Credit, executed in connection with the issuance by the Issuing Bank
of the Letters of Credit, such agreements to be on the Issuing Bank’s customary
form for letters of credit of comparable amount and purpose as from time to time
in effect or as otherwise agreed to by the Borrower and the Issuing Bank.

“Letter of Credit Application” shall mean a letter of credit application, in
form and substance satisfactory to the Issuing Bank, delivered to the
Administrative Agent requesting the issuance, reissuance, extension or renewal
of any Letter of Credit and containing the information set forth in
Section 2.02(g).

“Letters of Credit” shall mean the letters of credit issued pursuant to
Section 2.01(b) and all reimbursement obligations pertaining to any such letters
of credit, and “Letter of Credit” shall mean any one of the Letters of Credit
and the reimbursement obligations pertaining thereto.

 

-15-



--------------------------------------------------------------------------------

“Leverage Ratio” shall have the meaning assigned to such term in Section 9.13.

“LIBOR” shall mean, for each Interest Period for any LIBOR borrowing, the rate
per annum appearing on the Reuters LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on the day that is two (2) Business Days prior to the commencement
of such Interest Period, as the rate for the offering of Dollar deposits with a
maturity comparable to such Interest Period; provided that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the Administrative Agent will request the Reference Banks to
provide the Administrative Agent with their offer quotations for deposits in
Dollars for such Interest Period to prime banks in the London interbank market
at approximately 11:00 a.m. (London time) on such second Business Day in a
representative amount and for a period approximately equal to such Interest
Period and the Administrative Agent shall calculate the LIBOR Rate using the
average of such quotations. Each determination of the LIBOR Rate by the
Administrative Agent pursuant to this definition shall be conclusive absent
manifest error.

“LIBOR Loans” shall mean Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “LIBOR Rate”.

“LIBOR Rate” shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/16 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (i) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (ii) production payments and the like payable out of
Oil and Gas Properties. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” shall mean this Agreement, the Notes, the Guaranty Agreements,
all Letters of Credit, all Letter of Credit Agreements, all Letter of Credit
Applications and the Security Instruments.

“Loans” shall mean the loans as provided for by Sections 2.01(a) and 2.01(d),
including Revolving Credit Loans and Swing Line Loans.

 

-16-



--------------------------------------------------------------------------------

“Majority Lenders” shall mean, at any time while no Loans are outstanding,
Lenders having more than fifty percent (50%) of the Aggregate Commitments and,
at any time while Loans are outstanding, Lenders holding more than fifty percent
(50%) of the outstanding aggregate principal amount of the Loans (without regard
to any sale by a Lender of a participation in any Loan under Section 12.06(d),
but with the aggregate amount of each Lender’s risk participation and funded
participation in LC Obligations and Swing Line Loans being deemed “held” by such
Lender for purposes of this definition) and the risk participation and funded
participation in LC Obligations and Swing Line Obligations held by Defaulting
Lenders shall be excluded.

“Material Adverse Effect” shall mean any set of circumstances or events that
(a) has or could reasonably be expected to have any material and adverse effect
whatsoever upon, or result in or reasonably be expected to result in a material
adverse change in, (i) the assets, liabilities, financial condition, business,
operations or affairs of the Borrower and its Subsidiaries taken as a whole
different from those reflected in the Financial Statements or from the facts
represented or warranted in any Loan Document, or (ii) the ability of the
Borrower and its Subsidiaries taken as a whole to carry out their business as at
the Closing Date or as proposed as of the Closing Date to be conducted or meet
their obligations under the Loan Documents on a timely basis, (b) impairs
materially or could be reasonably expected to impair materially the ability of
the Borrower and its Subsidiaries to duly and punctually pay and perform their
obligations under the Loan Documents or (c) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce its legal
remedies pursuant to the Loan Documents.

“Material Agreements” shall mean all agreements listed on Schedule 7.21.

“Material Subsidiary” shall mean each Subsidiary of the Borrower which (a) has
assets having a book value in excess of $1,000,000.00 or (b) guarantees any
other Debt in respect of borrowed money.

“Maximum Revolving Credit Amount” shall mean, as to each Lender, the amount set
forth opposite such Lender’s name on Annex I under the caption “Maximum
Revolving Credit Amounts”, as the same may be reduced pursuant to
Section 2.03(b) pro rata to each Lender based on its Percentage Share or as
modified from time to time to reflect any assignments permitted by
Section 12.06(b).

“Mortgage” shall mean, whether one or more, each Mortgage, Deed of Trust,
Assignment of Production, Security Agreement, Fixture Filing and Financing
Statement executed by the Borrower or any Guarantor pursuant hereto, and
granting a Lien in favor of the Administrative Agent to secure the Obligations
in the Oil and Gas Properties, now owned or hereafter existing, of the Borrower
and the Guarantors, as the same from time to time may be amended, supplemented,
restated or otherwise modified.

“Mortgaged Property” shall mean the Property owned by the Borrower and/or the
Guarantors and which is subject to the Liens existing and to exist under the
terms of the Security Instruments and/or Mortgages.

 

-17-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.

“Notes” shall mean the Notes (including without limitation the Swing Line Note)
provided for by Section 2.06, together with any and all renewals, extensions for
any period, increases, rearrangements, modifications, consolidations,
substitutions, amendments, and/or modifications thereof.

“Notice of Termination” shall have the meaning assigned such term in
Section 5.06(a).

“Notice of Transfer” means notice of any sale, assignment, conveyance or other
transfer of any Borrowing Base Properties by the Borrower or any of its
Subsidiaries, which notice shall be delivered to the Administrative Agent prior
to or promptly following such sale, assignment, conveyance or transfer unless
such sale, assignment, conveyance or transfer is of sufficient Borrowing Base
Properties to allow the Administrative Agent and the Required Lenders to adjust
the Borrowing Base as provided in Section 9.14, in which event the Borrower
shall provide such notice to the Administrative Agent at least fifteen (15) days
prior to such sale, assignment, conveyance or transfer.

“Obligations” shall mean all indebtedness, obligations and liabilities of the
Borrower or any Subsidiary to any of the Lenders, any of the Lenders’
Affiliates, the Administrative Agent, the Swing Line Lender, the Issuing Bank or
any other Beneficiary, individually or collectively, existing on the date of
this Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising or incurred (i) under any Loan Document,
(ii) under any Hedge Agreement with any Secured Swap Provider or Cash Management
Agreement among the Borrower or any of its Subsidiaries and any Lender or Lender
Affiliate if in existence on the Closing Date or entered into while such Person
is a Lender or Lender Affiliate, or (iii) in respect of any of the Loans made or
reimbursement obligations incurred or any of the Notes, Letters of Credit or
other instruments at any time evidencing any thereof, including interest
accruing subsequent to the filing of a petition or other action concerning
bankruptcy or other similar proceedings, or any other obligations incurred under
this Agreement or any of the Security Instruments and all renewals, extensions,
refinancings and replacements for the foregoing; provided that Obligations shall
not include any Excluded Obligation in respect of a Hedge Agreement.

“OFAC” shall mean the U.S. Treasury Department’s Office of Foreign Assets
Control.

“Oil and Gas Properties” shall mean Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or

 

-18-



--------------------------------------------------------------------------------

attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, the lands covered thereby and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells (including
those used for either environmental sampling or remedial purposes), structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

“OPA” shall mean the Oil Pollution Act which can be found at 33 U.S.C. § 27.01
et seq.

“Other Taxes” shall have the meaning assigned such term in Section 4.06(b).

“Participant” shall have the meaning assigned to such term in Section 12.06(d).

“Participant Register” shall have the meaning assigned to such term in
Section 12.06(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.

“Percentage Share” shall mean (with respect to any Lender) the percentage of the
Aggregate Commitments to be provided by such Lender under this Agreement as
indicated on Annex I hereto, as modified from time to time to reflect any
assignments permitted by Section 12.06(b).

“Person” shall mean any individual, corporation, company, limited liability
company, voluntary association, partnership, joint venture, trust,
unincorporated organization or government or any agency, instrumentality or
political subdivision thereof, or any other form of entity.

“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA, subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, which (i) is currently or hereafter sponsored,
maintained or contributed to by the Borrower, any Subsidiary or an ERISA
Affiliate or (ii) was at any time during the preceding six calendar years
sponsored, maintained or contributed to, by the Borrower, any Subsidiary or an
ERISA Affiliate, in each case, excluding any Multiemployer Plan.

 

-19-



--------------------------------------------------------------------------------

“Post-Default Rate” shall mean a rate per annum equal to two percent (2%) per
annum above the Base Rate as in effect from time to time plus the Applicable
Margin (if any) for Base Rate Loans, but in no event to exceed the Highest
Lawful Rate.

“Prime Rate” shall mean for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Administrative Agent as its U.S.
“prime rate.” Such rate is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Each change in any interest rate provided for herein based upon the Prime
Rate resulting from a change in the Prime Rate shall take effect on the day the
change is announced within the Administrative Agent for all Prime Rate-based
loans without notice to the Borrower at the time of such change in the Prime
Rate.

“Property” or “Properties” shall mean any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible.

“PV-9” shall mean, with respect to any Borrowing Base Properties, the net
present value, discounted at 9% per annum, of the future net revenues expected
to accrue to the Borrower’s interest in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the
pricing assumptions provided by the Administrative Agent and utilized in the
most recent Reserve Report.

“Qualified ECP Credit Party” shall mean, with respect to any Benefiting
Guarantor in respect of any Obligation in respect of a Hedge Agreement, each
Guarantor that, at the time of the guaranty by such Benefiting Guarantor of, or
grant by such Benefiting Guarantor of a security interest or other Lien
securing, such Obligation in respect of a Hedge Agreement is entered into or
becomes effective with respect to, or at any other time such Benefiting
Guarantor is by virtue of such guaranty or grant of a security interest or other
Lien otherwise deemed to enter into, such Obligation, constitutes an Eligible
Contract Participant and can cause such Benefiting Guarantor to qualify as an
Eligible Contract Participant at such time by entering into a keepwell under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Dates” shall mean the last day of each March, June, September and
December, in each year, the first of which shall be December 31, 2013; provided,
however, that if any such day is not a Business Day, such Quarterly Date shall
be the next succeeding Business Day.

“Redetermination Date” shall mean the date that the redetermined Borrowing Base
becomes effective subject to the notice requirements specified in
Section 2.08(c) both for scheduled redeterminations and unscheduled
redeterminations.

“Reference Banks” shall mean up to three Lenders as selected and agreed to by
the Administrative Agent and the Borrower.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

 

-20-



--------------------------------------------------------------------------------

“Replacement Lenders” shall have the meaning assigned to such term in
Section 5.06(b).

“Required Lenders” shall mean, at any time while no Loans are outstanding,
Lenders having at least sixty-six and two/thirds percent (66-2/3%) of the
Aggregate Commitments and, at any time while Loans are outstanding, Lenders
holding at least sixty-six and two/thirds percent (66-2/3%) of the outstanding
aggregate principal amount of the Loans (without regard to any sale by a Lender
of a participation in any Loan under Section 12.06(d), but with the aggregate
amount of each Lender’s risk participation and funded participation in LC
Obligations being deemed “held” by such Lender for purposes of this definition)
and the risk participation and funded participation in LC Obligations held by
Defaulting Lenders shall be excluded.

“Required Payment” shall have the meaning assigned such term in Section 4.04.

“Reserve Report” shall mean a report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each December 31 and June 30 (or such
other date in the event of an unscheduled redetermination), (i) the proved oil
and gas reserves attributable to the Borrower and its Subsidiaries’ Oil and Gas
Properties together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the pricing assumptions provided by Administrative
Agent at the time and (ii) such other information as the Administrative Agent
may reasonably request.

“Reserve Requirement” shall mean, for any Interest Period for any LIBOR Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Change in Law
against (i) any category of liabilities which includes deposits by reference to
which LIBOR is to be determined as provided in the definition of “LIBOR” or
(ii) any category of extensions of credit or other assets which include a LIBOR
Loan.

“Responsible Officer” shall mean, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer or Treasurer of such Person. Unless otherwise specified, all
references to a Responsible Officer herein shall mean a Responsible Officer of
the Borrower.

“Revolving Credit Notes” shall mean the promissory note or notes (whether one or
more) of the Borrower described in Section 2.06 and being substantially in the
form of Exhibit A.

“Revolving Credit Loans” shall have the meaning assigned such term in
Section 2.01(a).

 

-21-



--------------------------------------------------------------------------------

“Revolving Credit Termination Date” shall mean October 1, 2017.

“Scheduled Redetermination Date” shall have the meaning assigned such term in
Section 2.08(c).

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Swap Provider” shall mean any Lender or any Lender Affiliate which has
entered into a Hedge Agreement with the Borrower or any of its Subsidiaries
pursuant to the terms of this Agreement and any Person that has entered with the
Borrower and/or Crimson into one or more of the Hedge Agreements listed on
Schedule 7.19 attached hereto.

“Security Instruments” shall mean the Letters of Credit, the Letter of Credit
Agreements, the agreements or instruments described or referred to in Exhibit D,
and any and all other mortgages, deeds of trust, security agreements, guarantees
and other agreements or instruments now or hereafter executed and delivered by
the Borrower or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Obligations pursuant to this Agreement) in connection with, or as security for
the payment or performance of, any of the Obligations, as such agreements may be
amended, supplemented or restated from time to time.

“Senior Unsecured Notes” shall mean unsecured senior or senior subordinated
notes issued by Borrower, and guaranteed by the Guarantors, in compliance with
Section 9.01(k).

“Senior Unsecured Notes Documents” shall mean the indenture and all documents,
instruments, and agreements now or hereafter executed and/or delivered by
Borrower or any and any Guarantors in connection with the Senior Unsecured
Notes.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Entity” shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which a Person or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such

 

-22-



--------------------------------------------------------------------------------

entity or controls such entity, but excluding any tax partnerships that are not
classified as partnerships under state law. For purposes of this definition, any
Person which owns directly or indirectly an equity investment in another Person
which allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g., a sole general partner controls a limited partnership).

“Subsidiary” shall mean (i) any corporation or other legally formed entity of
which at least a majority of the outstanding shares of stock or other ownership
interest having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other governing body of such entity (irrespective
of whether or not at the time stock or any other ownership interest of any other
class or classes of such entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by another Person or one or more of such Person’s Subsidiaries or
by such Person and one or more of its Subsidiaries and (ii) any Special Entity.
Unless otherwise indicated herein, each reference to the term “Subsidiary” shall
mean a Subsidiary of the Borrower.

“Swing Line” shall mean that portion of the revolving credit facility made
available by the Swing Line Lender pursuant to Section 2.01(d).

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.01(d).

“Swing Line Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swing Line Loans.

“Swing Line Lender” shall mean Amegy Bank National Association in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” shall have the meaning given such term in Section 2.01(d)(i).

“Swing Line Note” shall have the meaning given such term in Section 2.06.

“Swing Line Loan Notice” shall mean a notice of a Swing Line Borrowing pursuant
to Section 2.01(d), which shall be in form of and substance satisfactory to the
Swing Line Lender.

“Swing Line Settlement Date” shall mean the last day of each calendar month;
provided, however, that if any such day is not a Business Day, the applicable
Swing Line Settlement Date shall be the Business Day immediately preceding such
day.

“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $10,000,000.00 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

-23-



--------------------------------------------------------------------------------

“Terminated Lender” shall have the meaning assigned such term in
Section 5.06(a).

“Type” shall mean, with respect to any Loan, the characterization of such Loan
as a Revolving Credit Loan, a Swing Line Loan, a Base Rate Loan or a LIBOR Loan.

“U.S. Person” shall mean a U.S. person as defined in Section 7701(a)(30) of the
Code.

“U.S. Tax Compliance Certificate” has the meaning assigned such term in
Section 4.06(d)(ii)(A)(3).

Section 1.03 Terms Generally; Accounting Terms and Determinations. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters hereunder shall be made, and all financial statements and
certificates and reports as to financial matters required to be furnished to the
Administrative Agent or the Lenders hereunder shall be prepared, in accordance
with GAAP.

ARTICLE II

COMMITMENTS

Section 2.01 Loans and Letters of Credit.

(a) Revolving Credit Loans. Each Lender severally agrees, on the terms and
conditions of this Agreement, to make loans (each such loan a “Revolving Credit
Loan”) to the Borrower during the period from and including (i) the Closing Date
or (ii) such later date that such Lender becomes a party to this Agreement as
provided in Section 12.06(b), to and up to, but excluding, the Revolving Credit
Termination Date in an aggregate principal amount at any one

 

-24-



--------------------------------------------------------------------------------

time outstanding up to, but not exceeding, the amount of such Lender’s
Commitment as then in effect; provided, however, that the sum of the aggregate
principal amount of all such Revolving Credit Loans by all Lenders hereunder,
plus the aggregate principal amount of all Swing Line Loans, plus the LC
Obligations at any one time outstanding shall not exceed the Aggregate
Commitments. Subject to the terms of this Agreement, during the period from the
Closing Date to and up to, but excluding, the Revolving Credit Termination Date,
the Borrower may borrow, repay and reborrow the amount described in this
Section 2.01(a).

(b) Letters of Credit. During the period from and including the Closing Date to,
but excluding, the date which is five (5) Business Days prior to the Revolving
Credit Termination Date, the Issuing Bank, as issuing bank for the Lenders,
agrees to extend credit for the account of the Borrower or any Subsidiary of the
Borrower at any time and from time to time by issuing, renewing, extending or
reissuing Letters of Credit; provided, however, the LC Obligations at any one
time outstanding shall not exceed the lesser of (i) the LC Commitment or
(ii) the Aggregate Commitments, as then in effect, minus the aggregate principal
amount of all Loans then outstanding. The Lenders shall participate in such
Letters of Credit according to their respective Percentage Shares. Each of the
Letters of Credit shall (i) be issued by the Issuing Bank, (ii) contain such
terms and provisions as are reasonably required by the Issuing Bank, (iii) be
for the account of the Borrower or a Subsidiary of the Borrower and (iv) expire
not later than the earlier of the date which is one year after the date of
issuance thereof and the date which is five (5) Business Days before the
Revolving Credit Termination Date.

(c) Limitation on Types of Loans. Subject to the other terms and provisions of
this Agreement, at the option of the Borrower, the Revolving Credit Loans may be
Base Rate Loans or LIBOR Loans; provided that, without the prior written consent
of the Majority Lenders, no more than ten (10) LIBOR Loans may be outstanding at
any time.

(d) Swing Line Loans.

(i) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.01(d), to make loans (each such loan, a “Swing Line
Loan”), to the Borrower from time to time on any Business Day during the period
from the Closing Date to and up to, but excluding, the Revolving Credit
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Percentage Share of the outstanding amount
of Revolving Credit Loans and LC Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (A) the sum of the aggregate
outstanding amount of the Revolving Credit Loans plus the Swing Line Loans plus
LC Obligations shall not exceed the Aggregate Commitments at such time, and
(B) the sum of the aggregate outstanding amount of the Revolving Credit Loans of
any Lender (other than the Swing Line Lender) at such time, plus such Lender’s
Percentage Share of the outstanding amount of all LC Obligations at such time,
plus such Lender’s Percentage Share of the outstanding amount of all Swing Line
Loans at such time shall not exceed such Lender’s Commitment. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may

 

-25-



--------------------------------------------------------------------------------

borrow under this Section 2.01(d), prepay under Section 2.07, and reborrow under
this Section 2.01(d). If the Autoborrow Agreement is in effect, prepayments of
Swing Loans shall be made as provided in the Autoborrow Agreement. Each Swing
Line Loan shall bear interest only at a rate based on the Base Rate. Immediately
upon the making of a Swing Line Loan, each Lender (other than the Swing Line
Lender) shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Percentage Share times
the amount of such Swing Line Loan.

(ii) Calculation of Availability. Without in any way modifying the provisions of
the foregoing clause (i), it is hereby agreed that the Administrative Agent
shall endeavor to give notice to the Swing Line Lender at any time that the
unutilized portion of the Aggregate Commitments is less than the Swing Line
Sublimit and to specify in such notice the unutilized portion of the Aggregate
Commitments at such time. The Administrative Agent shall endeavor to provide
such notice on the same Business Day as making a Loan that reduces availability
below the Swing Line Sublimit. This clause (ii) shall not (a) give rise to any
liability on behalf of the Administrative Agent, and on any date that a Swing
Line Loan is requested, the Swing Line Lender may request confirmation of the
unutilized portion of the Aggregate Commitments (but failure of the
Administrative Agent to respond to such request shall not relieve the Swing Line
Lender of its obligations to make Swing Line Loans hereunder) or (b) imply that
the Administrative Agent has any obligation to calculate the outstanding Swing
Line Loans (it being understood that the Swing Line Lender shall keep a record
of the principal amount of the Swing Line Loans outstanding).

(iii) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which notice shall be in
the form of a Swing Line Loan Notice delivered by e-mail, scanned PDF or any
other electronic delivery specified by the Swing Line Lender. Each such Swing
Line Loan Notice must be received by the Swing Line Lender not later than
3:00 p.m., Houston, Texas time on a Business Day, and shall specify (A) the
amount to be borrowed, which shall be a minimum of $200,000 or any whole
multiple of $50,000 in excess thereof (except as otherwise agreed in the
Autoborrow Agreement, if applicable), and (B) the requested borrowing date,
which shall be a Business Day. If an Autoborrow Agreement is in effect, Swing
Line Loans shall be made in the amount and at the times provided in such
Autoborrow Agreement, and Borrower shall not be required to deliver a Swing Line
Loan Notice in respect of the Swing Line Loans extended pursuant to such
Autoborrow Agreement. Promptly after receipt by the Swing Line Lender of a Swing
Line Loan Notice from the Borrower and promptly upon entry into an Autoborrow
Agreement, the Swing Line Lender shall provide a copy of such Swing Line Loan
Notice or Autoborrow Agreement to the Administrative Agent. Subject to the terms
and conditions hereof, the Swing Line Lender will, not later than 5:00 p.m.,
Houston, Texas time on the borrowing date specified in such Swing Line Loan
Notice (or in the Autoborrow Agreement, if applicable), make a Swing Line Loan
in the amount specified in the Swing Line Loan Notice available to the Borrower
at its office by crediting the account of the Borrower on the books of the Swing
Line Lender in immediately available funds; provided that to the extent the
Swing Line Lender has received notice from the Administrative Agent that the

 

-26-



--------------------------------------------------------------------------------

unutilized portion of the Aggregate Commitments is less than the Swing Line
Sublimit (as described in clause (ii) above), the Swing Line Lender may reduce
the amount of the Swing Line Loan as necessary to ensure that the Loans
(together with outstanding Letters of Credit) do not exceed the Aggregate
Commitments.

(iv) Conditions. Delivery by the Borrower of a Swing Line Loan Notice shall
constitute a representation and warranty by the Borrower and, on each day that a
Swing Line Loan is made under an Autoborrow Agreement, the Borrower shall be
deemed to represent and warrant that (a) the amount of the Swing Line Loan
requested in such Swing Line Loan Notice or to be made pursuant to the
Autoborrow Agreement is available for borrowing hereunder and (b) no Event of
Default has occurred and is continuing. Upon obtaining knowledge that one or
more of the conditions specified in Section 6.02 is not then satisfied, the
Administrative Agent shall inform the Swing Line Lender of the condition that is
unsatisfied.

(v) Refinancing of Swing Line Loans. On each Swing Line Settlement Date and at
any other time the Swing Line Lender, in its sole and absolute discretion, may
request, the Swing Line Lender, on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), may
require that each Lender make a Revolving Credit Loan (which shall be a Base
Rate Loan) in an amount equal to such Lender’s Percentage Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a borrowing notice delivered pursuant to
Section 2.02(c) for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments. The Swing Line Lender shall furnish the Borrower
with a copy of the applicable borrowing notice promptly after delivering such
notice to the Administrative Agent not later than noon Houston time on a
Business Day. Each Lender shall make an amount equal to its Percentage Share of
the amount specified in such notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Principal Office not later than 2:00 p.m. Houston, Texas
time on the day specified in such borrowing notice, whereupon, subject to
Section 2.01(d)(v)(B), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(A) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Loan in accordance with Section 2.01(d)(v), the request for
Revolving Credit Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.01(d)(v) shall be deemed payment in respect of such
participation.

 

-27-



--------------------------------------------------------------------------------

(B) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.01(d)(v) by the time
specified herein, the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (B) shall be conclusive absent manifest error.

(C) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.01(d)(v)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.01(d)(v) is subject to the conditions set forth in Section 6.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(vi) Repayment of Participations. (A) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Percentage Share thereof in the same funds as
those received by the Swing Line Lender.

(B) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be refunded by the Swing Line
Lender under any of the circumstances described in Section 12.10 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Percentage Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

-28-



--------------------------------------------------------------------------------

(vii) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds it Revolving Credit Loan or risk participation pursuant
to this Section 2.01(d) to refinance such Lender’s Percentage Share of any Swing
Line Loan, interest in respect of such Percentage Share shall be solely for the
account of the Swing Line Lender.

(viii) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(ix) Alternative Swing Line Procedures. Notwithstanding the foregoing, the
Borrower and the Swing Line Lender may alter or vary any of the timing for
notices of or the form of notice required for Swing Line Borrowings or repayment
of Swing Line Loans, the minimum amounts for Swing Line Borrowings or repayment
of Swing Line Loans, and/or any of the other borrowing procedures for the Swing
Line (collectively referred to as “Alternative Swing Line Procedures”) from
those set forth in this Section 2.01(d) pursuant to any Autoborrow Agreement,
Cash Management Agreement or other agreement entered into between Borrower and
the Swing Line Lender and in effect from time to time.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Percentage Share of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Percentage Share of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.01(f) (but giving effect to the proviso in the first
sentence thereof), or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.01(e) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying the Issuing Bank, an amount equal to such LC Disbursement (i) not later
than 2:00 p.m., Houston, Texas time, on the date such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
12:00 noon, Houston Texas time, on such date or

 

-29-



--------------------------------------------------------------------------------

(ii) not later than 12:00 noon, Houston, Texas time, on the first Business Day
immediately following the day that the Borrower received such notice, if such
notice in not received prior to 12:00 noon on the date such LC Disbursement was
made. If the Borrower fails to make such payment when due, the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
Borrower in respect thereof and such Lender’s Percentage Share thereof. Such
notice shall be made in writing (which written request shall be deemed to be a
borrowing notice delivered pursuant to Section 2.02(c) for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 6.02. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Percentage Share
of the payment then due from the Borrower and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
The Administrative Agent shall remit the funds so received to the Issuing Bank.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this Section 2.01(f), the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this Section 2.01(f) to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this Section 2.01(f) to reimburse the
Issuing Bank for any LC Disbursement shall constitute a Base Rate Loan to the
Borrower in such amount. Any payment made by a Lender pursuant to this
Section 2.01(f) to reimburse the Issuing Bank for any LC Disbursement shall not
relieve or otherwise impair the obligation of the Borrower to repay such Base
Rate Loans, together with interest as provided herein.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.01(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Application or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Application, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.01(g), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by

 

-30-



--------------------------------------------------------------------------------

the Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised all requisite care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole reasonable discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Base Rate Loans. Interest accrued pursuant to this Section 2.01(i)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.01(f) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receive notice from the Administrative Agent, the
Issuing Bank or the Majority Lenders demanding the deposit of cash collateral
pursuant to this Section 2.01(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 2.07, then the Borrower shall deposit,
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Bank and the Lenders, an amount in cash
equal to, in the case of an Event of Default, the LC Exposure, and in the case
of a payment required by Section 2.07, the amount of such excess as provided in
Section 2.07, as of such date, plus any accrued and unpaid interest thereon to
the extent not otherwise included in such payment; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower or any Guarantor described in Section 10.01(e), (f) or (g). The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire

 

-31-



--------------------------------------------------------------------------------

transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.01(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s Obligations under this Agreement and the other Loan Documents in
a “securities account” (within the meaning of Article 8 of the UCC) over which
the Administrative Agent shall have “control” (within the meaning of the UCC).
Notwithstanding the foregoing, the Borrower may direct the Administrative Agent
and the “securities intermediary” (within the meaning of the UCC) to invest
amounts credited to the securities account, at the Borrower’s risk and expense,
in Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, the Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower under this Agreement or the
other Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 2.07, then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.

(a) Borrowings. The Borrower shall give the Administrative Agent (which shall
promptly notify the Lenders) advance notice as hereinafter provided of each
borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and (iii) the date (which shall be a Business Day) of
the Loans to be borrowed, and (iv) (in the case of LIBOR Loans) the duration of
the Interest Period therefor.

(b) Minimum Amounts. All borrowings of Loans that are Base Rate Loans shall be
in amounts of at least $1,000,000.00 or the remaining balance of the Aggregate
Commitments, if less, or any whole multiple of $100,000.00 in excess thereof,
and all borrowings of Loans that are LIBOR Loans shall be in amounts of at least
$2,000,000.00 or any whole multiple of $500,000.00 in excess thereof.

(c) Notices. All borrowings, continuations and conversions of Loans shall
require advance written notice to the Administrative Agent (which shall promptly
notify the Lenders) in the form of Exhibit B (or telephonic notice promptly
confirmed by such a written

 

-32-



--------------------------------------------------------------------------------

notice), which in each case shall be irrevocable, from the Borrower to be
received by the Administrative Agent not later than 11:00 a.m., Houston, Texas
time at least one Business Day prior to the date of each borrowing of Loans that
are Base Rate Loans and three Business Days prior to the date of each borrowing
of Loans that are LIBOR Loans, continuation or conversion. Without in any way
limiting the Borrower’s obligation to confirm in writing any telephonic notice,
the Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.

(d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least
$2,000,000.00 or any whole multiple of $500,000.00 in excess thereof and (ii) no
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, each LIBOR Loan shall be converted to a Base Rate
Loan on the last day of the Interest Period applicable thereto.

(e) Conversion Options. The Borrower may elect to convert all or any part of any
LIBOR Loan on the last day of the then current Interest Period relating thereto
to a Base Rate Loan by giving advance notice to the Administrative Agent (which
shall promptly notify the Lenders) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrower may elect to convert all or any part
of any Base Rate Loan at any time and from time to time to a LIBOR Loan by
giving advance notice as provided in Section 2.02(c) to the Administrative Agent
(which shall promptly notify the Lenders) of such election. All or any part of
any outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any Base Rate Loan into a LIBOR Loan shall be (as to each such
Loan into which there is a conversion for an applicable Interest Period) in
amounts of at least $2,000,000.00 or any whole multiple of $500,000.00 in excess
thereof and (ii) no Default shall have occurred and be continuing. If an Event
of Default shall have occurred and be continuing, no Base Rate Loan may be
converted into a LIBOR Loan.

(f) Advances. Not later than 11:00 a.m., Houston, Texas time on the date
specified for each borrowing of Loans hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower,
designated by the Borrower.

 

-33-



--------------------------------------------------------------------------------

(g) Letters of Credit. The Borrower shall give the Issuing Bank with a copy to
the Administrative Agent (who shall promptly notify the Lenders of such request
and their Percentage Share of such Letter of Credit), a Letter of Credit
Application to be received by the Issuing Bank not later than 11:00 a.m.,
Houston, Texas time not less than three (3) Business Days prior thereto of each
request for the issuance renewal or extension, of a Letter of Credit hereunder
which request shall specify (i) the amount of such Letter of Credit, (ii) the
date (which shall be a Business Day) such Letter of Credit is to be issued,
renewed or extended, (iii) the duration thereof, (iv) the name and address of
the beneficiary thereof, (v) the form and type of the Letter of Credit and
(vi) such other information as the Issuing Bank may reasonably request, all of
which shall be reasonably satisfactory to the Issuing Bank. Subject to the terms
and conditions of this Agreement, on the date specified for the issuance,
renewal or extension of a Letter of Credit, the Issuing Bank shall issue, renew
or extend such Letter of Credit to the beneficiary thereof.

In conjunction with the issuance of each Letter of Credit, the Borrower and the
Subsidiary, if the account party, shall execute a Letter of Credit Agreement. In
the event of any conflict between any provision of a Letter of Credit Agreement
and this Agreement, the Borrower, the Issuing Bank, the Administrative Agent and
the Lenders hereby agree that the provisions of this Agreement shall govern.

The Issuing Bank will send to the Borrower and to the Administrative Agent,
promptly upon issuance of any Letter of Credit, or an amendment thereto, a true
and complete copy of such Letter of Credit, or such amendment thereto.

Section 2.03 Changes of Commitments. (a) The Aggregate Commitments shall at all
times be equal to the lesser of (i) the Aggregate Maximum Revolving Credit
Amounts after adjustments resulting from reductions pursuant to Section 2.03(b)
or (ii) the Borrowing Base as determined from time to time.

(b) The Borrower shall have the right to terminate or to reduce the amount of
the Aggregate Maximum Revolving Credit Amounts or the Swing Line Sublimit at any
time, or from time to time, upon not less than three (3) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders) of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which shall not be less than
(i) $5,000,000.00 or any whole multiple of $1,000,000.00 in excess thereof for
any reduction of the Aggregate Maximum Revolving Credit Amounts, and
(ii) $1,000,000 or any whole multiple of $500,000 in excess thereof for the
Swing Line Sublimit) and shall be irrevocable and effective only upon receipt by
the Administrative Agent; provided that a notice of termination or reduction of
the Aggregate Maximum Credit Amounts delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities,
the incurrence of other Debt or the disposition of certain assets, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(c) The Aggregate Maximum Revolving Credit Amounts and the Swing Line Sublimit
once terminated or reduced may not be reinstated.

 

-34-



--------------------------------------------------------------------------------

Section 2.04 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Percentage Share a Commitment fee
on the daily average unused amount of the Borrowing Base for the period from and
including the Closing Date up to, but excluding, the Revolving Credit
Termination Date in an amount equal to (i) the actual daily amount by which the
Aggregate Commitments exceed the sum of the outstanding principal amount of
Loans plus the outstanding amount of LC Obligations, multiplied by (ii) a rate
per annum equal to the amount reflected on the appropriate intersection in the
table set forth in the definition of “Applicable Margin.” Accrued Commitment
fees shall be payable quarterly in arrears on each Quarterly Date and on the
Revolving Credit Termination Date. For the avoidance of doubt, the outstanding
principal amount of any Swing Line Loans shall not be included as usage in
calculating any Commitment fees due under this Section 2.04(a).

(b) Letter of Credit Fees. The Borrower agrees to pay the Administrative Agent,
for the account of each Lender, commissions for issuing the Letters of Credit on
the daily average outstanding of the maximum liability of the Issuing Bank
existing from time to time under such Letter of Credit (calculated separately
for each Letter of Credit) at the Applicable Margin for LIBOR Loans determined
on the date of issuance of the applicable Letter of Credit. Each Letter of
Credit shall be deemed to be outstanding up to the full face amount of the
Letter of Credit until the Issuing Bank has received the canceled Letter of
Credit or a written cancellation of the Letter of Credit from the beneficiary of
such Letter of Credit in form and substance acceptable to the Issuing Bank, or
for any reductions in the amount of the Letter of Credit (other than from a
drawing), written notification from the beneficiary of such Letter of Credit.
Such commissions are payable in advance at issuance of the Letter of Credit for
the first year thereof and thereafter, quarterly in arrears on each Quarterly
Date and upon cancellation or expiration of each such Letter of Credit.

(i) The Borrower shall pay to the Issuing Bank, for its own account, a fronting
fee equal to the greater of: (x) .175% per annum of the Letter of Credit, and
(y) $500.00.

(ii) Upon each amendment, transfer, or negotiation of any Letter of Credit, the
Borrower shall pay the Issuing Bank, for its own account, such fees that are in
accordance with such Issuing Bank’s then-current fee policy.

(c) Other Fees. The Borrower shall pay to the Administrative Agent for its
account such other fees as are set forth in the fee letter from the Lender to
the Borrower on the dates specified therein to the extent not paid prior to the
Closing Date.

Section 2.05 Several Obligations. The failure of any Lender to make any Loan to
be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit or for its participations in Swing Line Loans on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan or provide funds on such date, but no Lender shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender
or to provide funds to be provided by such other Lender.

 

-35-



--------------------------------------------------------------------------------

Section 2.06 Notes. If requested by a Lender, the Loans made by such Lender may
be evidenced by a single promissory note of the Borrower in substantially the
form of Exhibit A, dated the Closing Date, payable to such Lender in a principal
amount equal to its Maximum Revolving Credit Amount as originally in effect and
otherwise duly completed and such substitute Notes as required by
Section 12.06(b). The date, amount, Type, interest rate and Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and on the
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note. If requested by the Swing Line Lender, Swing Line Loans shall be
evidenced by a single promissory note (the “Swing Line Note”) of the Borrower
dated (i) the Closing Date or (ii) the effective date of an appointment of a
successor Swing Line Lender pursuant to Section 11.09, payable to the Swing Line
Lender in a principal amount equal to the Swing Line Sublimit as originally in
effect and containing such other terms and provisions as shall be satisfactory
to the Swing Line Lender. The date, amount and interest rate of each Swing Line
Loan made by the Swing Line Lender, and all payments made on account of the
principal thereof, shall be recorded by the Swing Line Lender on its books for
its Swing Line Note and on the schedule attached to such Swing Line Note or any
continuation thereof or on any separate record maintained by the Swing Line
Lender. Failure to make any such notation or to attach a schedule shall not
affect the Swing Line Lender’s or the Borrower’s rights or obligations in
respect of such Swing Line Loans or affect the validity of the transfer by the
Swing Line Lender of its Swing Line Note.

Section 2.07 Prepayments.

(a) Voluntary Prepayments. (i) The Borrower may prepay the Loans that are Base
Rate Loans with prior written notice to the Administrative Agent (which shall
promptly notify the Lenders) received not later than 10:00 a.m., Houston, Texas
time on the date of such prepayment, which notice shall specify the prepayment
date (which shall be a Business Day) and the amount of the prepayment (which
shall be at least $500,000.00 and a multiple of $100,000.00 or the remaining
aggregate principal balance outstanding on the Loans) and shall be irrevocable
and effective only upon receipt by the Administrative Agent, provided that
interest on the principal prepaid, accrued to the prepayment date, shall be paid
on the prepayment date. The Borrower may prepay Loans that are LIBOR Loans on
the same conditions as for Loans that are Base Rate Loans (except that prior
notice to the Administrative Agent shall be not less than three (3) Business
Days for LIBOR Loans) and in addition such prepayments of LIBOR Loans shall be
subject to the terms of Section 5.05 and shall be in an amount equal to all of
the LIBOR Loans for the Interest Period prepaid.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided,
however, that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 3:00 p.m., Houston, Texas time on the date
of the prepayment, and (B) any such prepayment shall be in a minimum principal
amount of $200,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the

 

-36-



--------------------------------------------------------------------------------

Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Notwithstanding the foregoing, the Borrower and the Swing Line Lender may
separately agree to vary such voluntary prepayment procedures pursuant to any
Alternative Swing Line Procedures that may be in effect from time to time.

(b) Mandatory Prepayments. (i) If, after giving effect to any termination or
reduction of the Aggregate Maximum Revolving Credit Amounts pursuant to
Section 2.03(b), the sum of the outstanding aggregate principal amount of the
Revolving Credit Loans, plus the outstanding aggregate principal amount of the
Swing Line Loans, plus the LC Obligations exceeds the Aggregate Maximum
Revolving Credit Amounts, the Borrower shall (i) prepay the Revolving Credit
Loans and the Swing Line Loans on the date of such termination or reduction in
an aggregate principal amount equal to the excess, together with interest on the
principal amount paid accrued to the date of such prepayment and (ii) if any
excess remains after prepaying all of the Revolving Credit Loans and the Swing
Line Loans because of LC Obligations, pay to the Administrative Agent on behalf
of the Lenders an amount equal to the excess to be held as cash collateral as
provided in Section 2.01(j) hereof. If, after giving effect to any termination
or reduction of the Swing Line Sublimit pursuant to Section 2.03(b), the
outstanding principal amount of the Swing Line Loans exceeds the Swing Line
Sublimit, the Borrower shall prepay the Swing Line Loans on the date of such
termination or reduction in an aggregate principal amount equal to the excess,
together with interest on the principal amount paid accrued to the date of such
prepayment.

(ii) Upon any redetermination or reduction of the amount of the Borrowing Base
in accordance with Section 2.08(b) or (c) or an adjustment under
Section 8.07(c), if the redetermined or adjusted Borrowing Base is less than the
sum of the aggregate outstanding principal amount of the Revolving Credit Loans,
plus the aggregate principal amount of the outstanding Swing Line Loans, plus
the LC Obligations (a “Deficiency”), then the Borrower shall within thirty
(30) days of such Borrowing Base redetermination do one or any combination of
the following: (i) prepay the Loans in an aggregate principal amount equal to
such excess, together with interest on the principal amount paid accrued to the
date of such prepayment, (ii) notify the Administrative Agent that Borrower will
prepay, in five (5) equal monthly installments commencing on the date of such
notice and continuing on the same day the next four months (unless there is no
corresponding day, in which event, it will be paid on the last day of such
month), the Loans in an aggregate principal amount equal to such excess,
together with interest on the principal amount paid accrued to the date of such
prepayment; and/or (iii) provide additional collateral acceptable to the
Administrative Agent on Oil and Gas Properties or other assets sufficient to
increase the Borrowing Base to an amount at least equal to the aggregate
outstanding principal amounts of the Loans (and in connection therewith provide
to the Administrative Agent such Engineering Reports as the Administrative Agent
may reasonably request), and if a Deficiency remains after prepaying all of the
Revolving Credit Loans and Swing Line Loans because of LC Obligations, the
Borrower shall pay to the Administrative Agent on behalf of the Lenders an
amount equal to such Deficiency to be held as cash collateral as provided in
Section 2.01(j).

 

-37-



--------------------------------------------------------------------------------

(iii) If, as a result of any reduction of the Borrowing Base for any reason
(including as a result of a disposition of Oil and Gas Properties, the issuance
of Debt or the termination of transactions under Hedge Agreements) other than as
a result of the redetermination of the Borrowing Base pursuant to
Section 2.08(b) or (c), a Deficiency shall exist, then the Borrower shall
promptly, and in any event within two (2) Business Days prepay the Loans in an
aggregate principal amount equal to such excess, together with interest on such
principal amount to the date of such prepayment, and if a Deficiency remains
after prepaying all of the Loans because of LC Obligations, the Borrower shall
pay to the Administrative Agent on behalf of the Lenders an amount equal to such
Deficiency to be held as cash collateral as provided in Section 2.01(j).

(c) Generally. Prepayments permitted or required under this Section 2.07 shall
be without premium or penalty, except as required under Section 5.05 for
prepayment of LIBOR Loans. Any prepayments on the Revolving Credit Loans and
Swing Line Loans may be reborrowed subject to the then effective Aggregate
Commitments and the other terms and conditions of this Agreement.

Section 2.08 Borrowing Base. (a) The Borrowing Base shall be determined in
accordance with Section 2.08(b) by the Administrative Agent and the Lenders and
is subject to redetermination in accordance with Section 2.08(c). Upon any
redetermination of the Borrowing Base, such redetermination shall remain in
effect until the next successive Redetermination Date unless otherwise adjusted
as contemplated by Section 2.08(e), Section 2.08(f), Section 8.07(c) or
Section 9.14. So long as any of the Commitments are in effect or any LC Exposure
or Loans are outstanding hereunder, this facility shall be governed by the then
effective Borrowing Base. During the period from and after the Closing Date,
until the first redetermination pursuant to Section 2.08(c) or adjustment
pursuant to Section 2.08(e), Section 2.08(f), Section 8.07(c) or Section 9.14,
the amount of the Borrowing Base shall be $275,000,000.00.

(b) Within twenty (20) days following its receipt of the reports required by
Section 8.06 and such other reports, data and supplemental information as may
from time to time be reasonably requested by the Administrative Agent (the
“Engineering Reports”), the Administrative Agent will propose to the Lenders a
Borrowing Base, in its sole discretion and in accordance with its normal and
customary procedures for evaluating oil and gas reserves and other related
assets as such exist at that particular time. Following receipt of such
proposal, Lenders holding 100% of the Aggregate Commitments must approve any
increase to the Borrowing Base and the Required Lenders must approve a decrease
in, or maintenance of, the Borrowing Base, which approvals shall be made by each
Lender, in its sole discretion and in accordance with its normal and customary
procedures for evaluating oil and gas reserves and other related assets as such
exist at that particular time. After having received notice of such proposal by
the Administrative Agent, all of the Lenders shall have fifteen (15) days to
agree or disagree with such proposal. If at the end of the fifteen (15) days,
any Lender shall have not communicated its approval or disapproval, such silence
shall be deemed to be an approval of the Administrative Agent’s proposal, and
the Administrative Agent’s proposal shall be the new Borrowing Base. If however,
within the time prescribed by the preceding sentence, (i) all the Lenders have
not approved (or have not been deemed to have approved) the Administrative
Agent’s proposal with respect to an increase in the Borrowing Base, or (ii) the
Required Lenders have not approved (or have not been deemed to have approved)
the Administrative Agent’s

 

-38-



--------------------------------------------------------------------------------

proposal with respect to a decrease in, or maintenance of, the Borrowing Base,
the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base amount and highest amount approved by either all the Lenders
(with respect to an increase in the Borrowing Base) or the Required Lenders
(with respect to a decrease in, or maintenance of, the Borrowing Base) shall
become the new Borrowing Base.

(c) So long as any of the Commitments are in effect and until payment in full of
all Loans and satisfaction of the LC Obligations hereunder, on or around the
first Business Day of each November and May, commencing May 1, 2014 (each being
a “Scheduled Redetermination Date”), the Lenders shall redetermine the amount of
the Borrowing Base in accordance with Section 2.08(b). In addition, (i) the
Borrower may initiate a redetermination of the Borrowing Base at any other time
as it so elects by specifying in writing to the Administrative Agent (who will
promptly notify the Lenders) the date by which the Borrower will furnish to the
Administrative Agent and the Lenders a Reserve Report in accordance with
Section 8.06(b) and the date by which such redetermination is requested to
occur; provided, however, that the Borrower may initiate only one such
unscheduled redetermination between Scheduled Redetermination Dates and (ii) the
Administrative Agent may initiate a redetermination of the Borrowing Base at any
other time as it so elects by specifying in writing to the Borrower the date by
which the Borrower is to furnish a Reserve Report in accordance with
Section 8.06(b) and the date on which such redetermination is to occur;
provided, however, that the Administrative Agent may initiate only one such
unscheduled redetermination between Scheduled Redetermination Dates.

(d) The Administrative Agent shall promptly notify in writing the Borrower and
the Lenders of the new Borrowing Base. Any redetermination of the Borrowing Base
shall not be in effect until written notice is given to the Borrower.

(e) Notwithstanding anything to the contrary contained herein, each time the
Borrower issues any Senior Unsecured Notes, then on the date of issuance
thereof, the Borrowing Base then in effect shall be reduced automatically by an
amount equal to twenty-five percent (25%) of the stated principal amount of such
Senior Unsecured Notes so issued; provided that notwithstanding the foregoing,
with respect to any such Debt issued on or before the date of the first
redetermination of the Borrowing Base pursuant to this Agreement, the Borrowing
Base shall only be reduced by the amount of such Debt issued in excess of
$150,000,000.00. The Borrowing Base as so reduced shall become the new Borrowing
Base immediately upon such date of issuance and shall remain in effect until
redetermined pursuant to this Agreement. For purposes of this Section 2.08(e),
if any Senior Unsecured Notes are is issued at a discount or otherwise sold for
less than “par”, the reduction shall be calculated based upon the stated
principal amount without reference to such discount. Such automatic
redetermination of the Borrowing Base shall not constitute a ‘special
redetermination’ under Section 2.08(c)(ii) of the Credit Agreement.

(f) In the event that the Borrower shall notify the Administrative Agent of the
assignment, termination or unwinding of any Hedge Agreement as provided in
Section 8.01(i), the Administrative Agent shall have the right to adjust the
Borrowing Base to reflect the economic effect of such assignment, termination or
unwinding on the Borrowing Base.

 

-39-



--------------------------------------------------------------------------------

Section 2.09 Assumption of Risks. The Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit or any transferee thereof
with respect to its use of such Letter of Credit. Neither the Issuing Bank, the
Administrative Agent nor any Lender shall be responsible for any error, neglect,
or default of any of the Issuing Bank’s correspondents; and none of the above
shall affect, impair or prevent the vesting of any of the Issuing Bank’s, the
Administrative Agent’s or any Lender’s rights or powers hereunder or under the
Letter of Credit Agreements, all of which rights shall be cumulative. The
Issuing Bank and its correspondents may accept certificates or other documents
that appear on their face to be in order, without responsibility for further
investigation of any matter contained therein regardless of any notice or
information to the contrary. In furtherance and not in limitation of the
foregoing provisions, the Borrower agrees that any action, inaction or omission
taken or not taken by the Issuing Bank or by any correspondent for the Issuing
Bank in good faith in connection with any Letter of Credit, or any related
drafts, certificates, documents or instruments, shall be binding on the Borrower
and shall not put the Issuing Bank or its correspondents under any resulting
liability to the Borrower.

Section 2.10 Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST

Section 3.01 Repayment of Loans.

(a) Revolving Credit Loans. On the Revolving Credit Termination Date the
Borrower promises to repay the outstanding principal amount of the Revolving
Credit Loans.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the first Swing Line Settlement Date to occur after such
Loan is made and (ii) the Revolving Credit Termination Date.

Section 3.02 Interest Rates.

(a) Interest Rate. The Borrower will pay to the Administrative Agent, for the
account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:

(i) if such a Loan is a Revolving Credit Loan that is a Base Rate Loan, or a
Swing Line Loan, the Base Rate (as in effect from time to time) plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate; and

(ii) if such a Loan is a Loan that is a LIBOR Loan, for each Interest Period
relating thereto, the LIBOR Rate for such Loan plus the Applicable Margin (as in
effect at the date such Loan is requested by the Borrower), but in no event to
exceed the Highest Lawful Rate.

 

-40-



--------------------------------------------------------------------------------

(b) Post-Default Rate. Notwithstanding the foregoing, the Borrower will pay to
the Administrative Agent, for the account of each Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender,
and (to the fullest extent permitted by law) on any other amount payable by the
Borrower hereunder, under any Loan Document or under any Note which is not paid
when due.

(c) Due Dates. Accrued interest on Revolving Credit Loans that are Base Rate
Loans, and Swing Line Loans, shall be payable quarterly on the last day of each
calendar quarter commencing on the last day of December, 2013, and accrued
interest on each Loan that is a LIBOR Loan shall be payable on the last day of
the Interest Period therefor and, if such Interest Period is longer than three
months at three-month intervals following the first day of such Interest Period,
except that interest payable at the Post-Default Rate shall be payable from time
to time on demand and interest on any LIBOR Loan that is converted into a Base
Rate Loan (pursuant to Section 5.04) shall be payable on the date of conversion
(but only to the extent so converted). Any accrued and unpaid interest on the
Revolving Credit Loans and Swing Line Loans on the Revolving Credit Termination
Date shall be paid on such date.

(d) Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Borrower thereof.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, and the Letter of Credit Agreements shall be
made in Dollars, in immediately available funds, to the Administrative Agent at
such account as the Administrative Agent shall specify by notice to the Borrower
from time to time, not later than 11:00 a.m., Houston, Texas time on the date on
which such payments shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Such payments shall be made without (to the fullest extent permitted by
applicable law) defense, set-off or counterclaim and in connection therewith,
the Borrower and each Guarantor hereby waives (to the fullest extent permitted
by applicable law) all defenses, rights of set-off and counterclaims it may have
with respect to such payments. Each payment received by the Administrative Agent
under this Agreement or any Note for account of a Lender shall be paid promptly
to such Lender in immediately available funds. Except as otherwise provided in
the definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the

 

-41-



--------------------------------------------------------------------------------

Administrative Agent of any principal of or interest on any borrowing, the
Borrower shall notify the Administrative Agent of the Loans to which such
payment shall apply. In the absence of such notice the Administrative Agent may
specify the Loans to which such payment shall apply, but to the extent possible
such payment or prepayment will be applied first to the Loans comprised of Base
Rate Loans.

Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided herein
each Lender agrees that: (i) each borrowing from the Lenders under Section 2.01
and each continuation and conversion under Section 2.02 shall be made from the
Lenders pro rata in accordance with their Percentage Share, each payment of
commitment fee or other fees under Section 2.04 shall be made for account of the
Administrative Agent or the Lenders pro rata in accordance with their Percentage
Share, and each termination or reduction of the amount of the Aggregate Maximum
Revolving Credit Amounts under Section 2.03(b) shall be applied to the
Commitment of each Lender, pro rata according to the amounts of its respective
Commitment; (ii) each payment of principal of Loans by the Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amount of the Loans held by the Lenders; (iii) each payment of
interest on Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest due and payable to the
respective Lenders; (iv) each reimbursement by the Borrower of disbursements
under Letters of Credit shall be made for account of the Issuing Bank or, if
funded by the Lenders, pro rata for the account of the Lenders, in accordance
with the amounts of reimbursement obligations due and payable to each respective
Lender; and (v) each payment of principal or interest on Swing Line Loans shall
be made for the account of the Swing Line Lender or, if funded by the Lenders,
pro rata for the account of the Lenders, in accordance with the amounts of such
Swing Line Loans due and payable to each respective Lender.

Section 4.03 Computations. Interest on LIBOR Loans and fees shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable, unless such calculation would exceed the Highest Lawful Rate, in which
case interest shall be calculated on the per annum basis of a year of 365 or 366
days, as the case may be. Interest on Base Rate Loans, and the commitment fee,
Letter of Credit fees and other fees under Section 2.04 shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.

Section 4.04 Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent (in the case of a Lender) of the proceeds of a Loan or a
payment under a Letter of Credit to be made by it hereunder or (in the case of
the Borrower) a payment to the Administrative Agent for account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date and, if such Lender or the
Borrower (as the case may be) has not in fact made the Required Payment to

 

-42-



--------------------------------------------------------------------------------

the Administrative Agent, the recipient(s) of such payment shall, on demand,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Administrative Agent until, but
excluding, the date the Administrative Agent recovers such amount at a rate per
annum which, for any Lender as recipient, will be equal to the Federal Funds
Rate, and for the Borrower as recipient, will be equal to the Base Rate plus the
Applicable Margin.

Section 4.05 Set-off, Sharing of Payments, etc.

(a) Right of Set-off. The Borrower agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Lender may
otherwise have, each Lender shall have the right and be entitled (after
consultation with the Administrative Agent), at its option, to offset balances
held by it or by any of its Affiliates for account of the Borrower or any
Subsidiary at any of its offices, in Dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans, or any other amount
payable to such Lender hereunder, which is not paid when due (regardless of
whether such balances are then due to the Borrower), in which case it shall
promptly notify the Borrower and the Administrative Agent thereof, provided that
such Lender’s failure to give such notice shall not affect the validity thereof.

(b) Adjustments upon Set-off. If any Lender shall obtain payment of any
principal of or interest on any Loan made by it to the Borrower under this
Agreement (or reimbursement as to any Letter of Credit) through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise, and, as a result of such payment, such Lender shall have received a
greater percentage of the principal or interest (or reimbursement) then due
hereunder by the Borrower to such Lender than the percentage received by any
other Lenders, it shall promptly (i) notify the Administrative Agent and each
other Lender thereof and (ii) purchase from such other Lenders participation in
(or, if and to the extent specified by such Lender, direct interests in) the
Loans (or participations in Letters of Credit and Swing Line Loans) made by such
other Lenders (or in interest due thereon, as the case may be) in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such excess payment (net of
any expenses which may be incurred by such Lender in obtaining or preserving
such excess payment) pro rata in accordance with the unpaid principal and/or
interest on the Loans held by each of the Lenders (or reimbursements of Letters
of Credit or funding participations of Swing Line Loans). To such end all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans made by other Lenders (or in interest due
thereon, as the case may be) may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans (or Letters of Credit and Swing Line
Loans) in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set-off to which this Section 4.05 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.05 to share the benefits of any recovery on such secured
claim.

 

-43-



--------------------------------------------------------------------------------

Section 4.06 Taxes.

(a) Payments Free and Clear. Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 4.01, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, or other taxes and all liabilities with respect
thereto, excluding, in the case of each Lender, the Issuing Bank and the
Administrative Agent, Excluded Taxes. If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to the
Lenders, the Issuing Bank or the Administrative Agent (i) the sum payable shall
be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.06) such Lender, the Issuing Bank or the Administrative Agent (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition, to the fullest extent permitted by applicable law,
the Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Assignment or any Security
Instrument (hereinafter referred to as “Other Taxes”).

(c) Indemnification. To the fullest extent permitted by applicable law, the
Borrower will indemnify each Lender, the Issuing Bank and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, but not limited
to, any Taxes or Other Taxes imposed by any Governmental Authority on amounts
payable under this Section 4.06) paid by such Lender, the Issuing Bank or the
Administrative Agent (on their behalf or on behalf of any Lender), as the case
may be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted unless the payment of such Taxes was not correctly
or legally asserted and such Lender’s payment of such Taxes or Other Taxes was
the result of its gross negligence or willful misconduct. Any payment pursuant
to such indemnification shall be made within thirty (30) days after the date any
Lender, the Issuing Bank or the Administrative Agent, as the case may be, makes
written demand therefor. If any Lender, the Issuing Bank or the Administrative
Agent receives a refund or credit in respect of any Taxes or Other Taxes for
which such Lender, Issuing Bank or the Administrative Agent has received payment
from the Borrower it shall promptly notify the Borrower of such refund or credit
and shall, if no Default has occurred and is continuing, within thirty (30) days
after receipt of a request by the Borrower (or promptly upon receipt, if the
Borrower has requested application for such refund or credit pursuant hereto),
pay an amount equal to such refund or credit to the Borrower without interest
(but with any interest so refunded or credited), provided that the Borrower,
upon the request of such Lender, the Issuing Bank or the Administrative Agent,
agrees to return such refund or credit (plus penalties, interest or other
charges) to such Lender, the Issuing Bank or the Administrative Agent in the
event such Lender, the Issuing Bank or the Administrative Agent is required to
repay such refund or credit.

 

-44-



--------------------------------------------------------------------------------

(d) Lender Representations. (i) Each Lender represents that it is either (1) a
banking association or corporation organized under the laws of the United States
of America or any state thereof or (2) it is entitled to complete exemption from
United States withholding tax imposed on or with respect to any payments,
including fees, to be made to it pursuant to this Agreement (a) under an
applicable provision of a tax convention to which the United States of America
is a party or (b) because it is acting through a branch, agency or office in the
United States of America and any payment to be received by it hereunder is
effectively connected with a trade or business in the United States of America.
Each Lender agrees to indemnify and hold harmless the Borrower or Administrative
Agent, as applicable, from any United States taxes, penalties, interest and
other expenses, costs and losses incurred or payable by (i) the Administrative
Agent as a result of such Lender’s failure to submit any form or certificate
that it is required to provide pursuant to this Section 4.06 or (ii) the
Borrower or the Administrative Agent as a result of their reliance on any such
form or certificate which such Lender has provided to them pursuant to this
Section 4.06.

(ii) Each Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing:

(A) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

-45-



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Co-Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) For any period with respect to which a Lender has failed to provide the
Borrower with the form required pursuant to this Section 4.06, if any, (other
than if such failure is due to a change in a Governmental Requirement occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under Section 4.06 with
respect to taxes imposed by the United States which taxes would not have been
imposed but for such failure to provide such forms; provided, however, that if a
Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.

(iv) Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
the Administrative Agent or to change the jurisdiction of its Applicable Lending
Office or to contest any tax

 

-46-



--------------------------------------------------------------------------------

imposed if the making of such a filing or change or contesting such tax would
avoid the need for or reduce the amount of any such additional amounts that may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

(e) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(f) U.S. Lenders. Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax.

Section 4.07 Disposition of Proceeds. The Mortgage contains an assignment by the
Borrower unto and in favor of the Administrative Agent for the benefit of the
Beneficiaries of all production and all proceeds attributable thereto which may
be produced from or allocated to the Mortgaged Property, and the Mortgage
further provides in general for the application of such proceeds to the
satisfaction of the Obligations and other indebtedness, liabilities and
obligations described therein and secured thereby. Notwithstanding the
assignment contained in the Mortgage, until the occurrence of an Event of
Default, the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Lenders, but the Lenders will instead permit such proceeds
to be paid to the Borrower.

Section 4.08 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.04(a);

(b) the Maximum Revolving Credit Amount and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Required
Lenders or the Majority Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.04),
provided that any waiver,

 

-47-



--------------------------------------------------------------------------------

amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders or which increases or extends the Commitment of such Lender or reduces
or extends the final maturity of the Loans owed to such Lender or reduces the
principal amount thereof shall require the consent of such Defaulting Lender;

(c) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 4.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swing Line Lender hereunder; third, to cash
collateralize the LC Exposure with respect to such Defaulting Lender in
accordance with Section 4.08(d)(ii); fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize any future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 4.08(d)(ii); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swing Line Lender as a
result of any final and nonappealable judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any final and nonappealable judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with their respective
Percentage Shares (without giving effect to Section 4.08(d)(i)). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 4.08 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

 

-48-



--------------------------------------------------------------------------------

(d) if any Swing Line Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s participation in LC Obligations
and Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentage Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Credit Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, (x) cash collateralize such Defaulting
Lender’s Percentage Share of the Swing Line Exposure and (y) cash collateralize
such Defaulting Lender’s Percentage Share of the LC Exposure (in each case,
after giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.10; provided that cash
collateral (or the appropriate portion thereof) provided to reduce any LC
Exposure shall no longer be required to be held as cash collateral pursuant to
this Section 4.08 following (x) the elimination of the applicable LC Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (y) the determination by the Administrative Agent and the Issuing
Bank that there exists excess cash collateral; provided, further, that, subject
to this Section 4.8 the Person providing cash collateral and the Issuing Bank
may agree that cash collateral shall be held to support future anticipated LC
Exposure or other obligations;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any Letter of Credit fees for the account of such Defaulting
Lender pursuant to Section 2.04(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Percentage Share; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.08, then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.04(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;

 

-49-



--------------------------------------------------------------------------------

(e) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related LC Exposure will be 100% covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10, and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 4.08(c)(i) (and
Defaulting Lenders shall not participate therein); and

(f) if the Borrower, the Administrative Agent, the Swing Line Lender and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with their respective Percentage Shares
(without giving effect to Section 4.08(d)(i)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE V

CAPITAL ADEQUACY AND ADDITIONAL COSTS

Section 5.01 Capital Adequacy and Additional Costs.

(a) Capital and Liquidity Regulations. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. Each Lender will notify the Borrower
that it is entitled to compensation pursuant to this Section 5.01(a) as promptly
as practicable after it determines to request such compensation.

 

-50-



--------------------------------------------------------------------------------

(b) LIBOR Regulations, etc. The Borrower shall pay directly to each Lender from
time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans or issuing or participating in Letters
of Credit or making, maintaining or participating in Swing Line Loans or its
obligation to make any LIBOR Loans or Swing Line Loans or issue or participate
in any Letters of Credit or Swing Line Loans hereunder, or any reduction in any
amount receivable by such Lender hereunder in respect of any of such LIBOR
Loans, Letters of Credit or Swing Line Loans or such obligation (such increases
in costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Change in Law which: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any Note
in respect of any of such LIBOR Loans or Letters of Credit (other than taxes
imposed on the overall net income of such Lender or of its Applicable Lending
Office for any of such LIBOR Loans or Swing Line Loans by the jurisdiction in
which such Lender has its principal office or Applicable Lending Office); or
(ii) imposes or modifies any reserve, special deposit, insurance, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of such
Lender, or the Commitment or Loans of such Lender or the LIBOR interbank market;
or (iii) imposes any other condition affecting this Agreement or any Note (or
any of such extensions of credit or liabilities) or such Lender’s Commitment or
Loans. Each Lender will notify the Administrative Agent and the Borrower of any
event occurring after the Closing Date which will entitle such Lender to
compensation pursuant to this Section 5.01(b) as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation, and
will designate a different Applicable Lending Office for the Loans of such
Lender affected by such event if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the sole opinion of
such Lender, be disadvantageous to such Lender, provided that such Lender shall
have no obligation to so designate an Applicable Lending Office located in the
United States.

(c) Change in Law. Without limiting the effect of the provisions of
Section 5.01(b), in the event that at any time (by reason of any Change in Law
or any other circumstances arising after the Closing Date affecting (a) any
Lender, (b) the LIBOR interbank market or (c) such Lender’s position in such
market), the LIBOR Rate, as determined in good faith by such Lender, will not
adequately and fairly reflect the cost to such Lender of funding its LIBOR
Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Change in Law or other circumstances ceases
to be in effect (in which case the provisions of Section 5.04 shall be
applicable).

(d) Compensation Procedure. Any Lender notifying the Borrower of the incurrence
of Additional Costs under this Section 5.01 shall in such notice to the Borrower
and the Administrative Agent set forth in reasonable detail the basis and amount
of its request for compensation. Determinations and allocations by each Lender
for purposes of this Section 5.01 of the effect of any Change in Law pursuant to
Section 5.01(b) or (c), or of the effect of capital maintained pursuant to
Section 5.01(a), on its costs or rate of return of maintaining Loans or its
obligation to make Loans or issue Letters of Credit, or on amounts receivable by
it in respect of Loans or Letters of Credit, and of the amounts required to
compensate such Lender under this Section 5.01, shall be conclusive and binding
for all purposes absent manifest error, provided

 

-51-



--------------------------------------------------------------------------------

that such determinations and allocations are made on a reasonable basis. Any
request for additional compensation under this Section 5.01 shall be paid by the
Borrower within thirty (30) days of the receipt by the Borrower of the notice
described in this Section 5.01.

Section 5.02 Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any LIBOR Rate for any
Interest Period:

(a) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “LIBOR Rate” in Section 1.02
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided
herein; or

(b) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “LIBOR Rate” in Section 1.02 upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not sufficient to adequately cover the cost to the Lenders of making or
maintaining LIBOR Loans;

then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional LIBOR Loans.

Section 5.03 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Loans hereunder, then
such Lender shall promptly notify the Borrower thereof and such Lender’s
obligation to make LIBOR Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.04 shall be applicable).

Section 5.04 Base Rate Loans Pursuant to Sections 5.02 and 5.03. If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.03 has occurred and such Lender so requests
by notice to the Borrower, all Affected Loans of such Lender then outstanding
shall be automatically converted into Base Rate Loans on the date specified by
such Lender in such notice) and, to the extent that Affected Loans are so made
as (or converted into) Base Rate Loans, all payments of principal which would
otherwise be applied to such Lender’s Affected Loans shall be applied instead to
its Base Rate Loans.

Section 5.05 Compensation. The Borrower shall pay to each Lender within thirty
(30) days of receipt of written request of such Lender (which request shall set
forth, in reasonable detail, the basis for requesting such amounts and which
shall be conclusive and binding for all purposes absent manifest error and
provided that such determinations are made on a reasonable basis), such amount
or amounts as shall compensate it for any actual loss, cost, expense or
liability which such Lender determines are attributable to:

 

-52-



--------------------------------------------------------------------------------

(a) any payment, prepayment or conversion of a LIBOR Loan properly made by such
Lender or the Borrower for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.01) on a date other than the
last day of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including but not limited to,
the failure of any of the conditions precedent specified in Article VI to be
satisfied) to borrow, continue or convert a LIBOR Loan from such Lender on the
date for such borrowing, continuation or conversion specified in the relevant
notice given pursuant to Section 2.02(c).

Section 5.06 Replacement Lenders. (a) If (i) any Lender has notified the
Borrower and the Administrative Agent of its incurring any costs under
Section 5.01 or asserts an illegality under Section 5.03, (ii) any Lender has
required the Borrower to make payments for Taxes under Section 4.06, (iii) any
Lender refuses to consent to any amendment, waiver or other modification of any
Loan Document requested by the Borrower that requires the consent of all Lenders
or each Lender affected and such amendment, waiver or other modification is
consented to by the Required Lenders, (iv) any Lender fails to approve an
increase in the Borrowing Base which has been approved by the Required Lenders
or (v) any Lender shall become a Defaulting Lender, then the Borrower may, in
whole but not in part, terminate the Commitment of any such Lender (the
“Terminated Lender”) at any time upon five (5) Business Days’ prior written
notice to the Terminated Lender and the Administrative Agent (such notice
referred to herein as a “Notice of Termination”).

(b) In order to effect the termination of the Commitment of the Terminated
Lender, the Borrower shall: (i) obtain an agreement with one or more Lenders to
increase their Commitment or Commitments and/or (ii) request any one or more
other banking institutions to become parties to this Agreement in place and
instead of such Terminated Lender and agree to accept a Commitment or
Commitments; provided, however, that such one or more other banking institutions
are reasonably acceptable to the Administrative Agent, the Swing Line Lender and
the Issuing Bank and become parties by executing an Assignment (the Lenders or
other banking institutions that agree to accept in whole or in part the
Commitment of the Terminated Lender being referred to herein as the “Replacement
Lenders”), such that the aggregate increased and/or accepted Commitments of the
Replacement Lenders under clauses (i) and (ii) above equal the Commitment of the
Terminated Lender.

(c) The Notice of Termination shall include the name of the Terminated Lender,
the date the termination will occur (the “Lender Termination Date”), and the
Replacement Lender or Replacement Lenders to which the Terminated Lender will
assign its Commitment and, if there will be more than one Replacement Lender,
the portion of the Terminated Lender’s Commitment to be assigned to each
Replacement Lender.

(d) On the Lender Termination Date, (i) the Terminated Lender shall by execution
and delivery of an Assignment assign its Commitment to the Replacement Lender or
Replacement Lenders (pro rata, if there is more than one Replacement Lender, in
proportion to the portion of the Terminated Lender’s Commitment to be assigned
to each Replacement Lender) indicated in the Notice of Termination and shall
assign to the Replacement Lender or Replacement Lenders each of its Loans (if
any) then outstanding and participation interests in

 

-53-



--------------------------------------------------------------------------------

Letters of Credit (if any) then outstanding pro rata as aforesaid), (ii) the
Terminated Lender shall assign its Loans and Commitments, without recourse,
representation or warranty to the Replacement Lender or Replacement Lenders (pro
rata as aforesaid), (iii) the Replacement Lender or Replacement Lenders shall
purchase the Loans and Commitments of the Terminated Lender (pro rata as
aforesaid) at a price equal to the unpaid principal amount thereof plus interest
and facility and other fees accrued and unpaid to the Lender Termination Date,
and (iv) the Replacement Lender or Replacement Lenders will thereupon (pro rata
as aforesaid) succeed to and be substituted in all respects for the Terminated
Lender with like effect as if becoming a Lender pursuant to the terms of
Section 12.06(b), and the Terminated Lender will have the rights and benefits of
an assignor under Section 12.06(b). To the extent not in conflict, the terms of
Section 12.06(b) shall supplement the provisions of this Section 5.06(d). For
each assignment made under this Section 5.06, the Replacement Lender shall pay
to the Administrative Agent the processing fee provided for in Section 12.06(b).
The Borrower will be responsible for the payment of any actual breakage costs
associated with termination and Replacement Lenders, as set forth in
Section 5.05.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Initial Funding. The obligation of the Lenders to make the Initial
Funding is subject to the receipt by the Administrative Agent of the following
and/or satisfaction of the other conditions provided in this Section 6.01, each
of which shall be satisfactory to the Administrative Agent in form and
substance:

(a) A certificate of the Secretary or an Assistant Secretary of the Borrower
setting forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower to execute and deliver the Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower (y) who are authorized to sign the
Loan Documents to which Borrower is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers, and
(iv) a certification that the articles or certificate of incorporation and
bylaws of the Borrower, attached as an exhibit thereto are true, correct and
complete, and have not been modified or revoked and are in full force and
effect. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary. Such certificate shall be accompanied by an incumbency
certificate signed by another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing such certificate.

(b) A certificate of the Secretary or an Assistant Secretary of each Guarantor
setting forth (i) resolutions of its board of directors or other governing body
with respect to the authorization of such Guarantor to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of such Guarantor (y) who are
authorized to sign the Loan Documents to which Guarantor is a party and

 

-54-



--------------------------------------------------------------------------------

(z) who will, until replaced by another officer or officers duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Agreement
and the transactions contemplated hereby, (iii) specimen signatures of the
authorized officers, and (iv) representing that the articles or certificate of
incorporation and bylaws or other organizational documents of such Guarantor,
attached as an exhibit thereto, are true, correct and complete, and have not
been modified or revoked and are in full force and effect. The Administrative
Agent and the Lenders may conclusively rely on such certificate until they
receive notice in writing from such Guarantor to the contrary. Such certificate
shall be accompanied by an incumbency certificate signed by another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing such certificate.

(c) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Borrower and its Subsidiaries.

(d) To the extent requested by a Lender, its Note, duly completed and executed.

(e) The Security Instruments, including those described on Exhibit D, duly
completed and executed in sufficient number of counterparts for recording, if
necessary.

(f) All fees that are required to be paid to the Administrative Agent, the
Lenders and the Arranger in respect of this Agreement and their Commitments and
all expenses that have been invoiced.

(g) A certificate of insurance coverage of the Borrower evidencing that the
Borrower its Subsidiaries, and the Guarantors are carrying insurance in
accordance with Section 7.18.

(h) Title information as the Administrative Agent may require setting forth the
status of title to at least 80% of the PV-9 of the Oil and Gas Properties
included in the Initial Reserve Reports.

(i) Usual and customary opinions of counsel for the Borrower and its
Subsidiaries substantially in the form of the opinions attached hereto as
Exhibit G.

(j) At least two Business Days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act.

(k) The annual and most recent interim financial statements described in
Section 7.02.

(l) The Initial Reserve Reports.

(m) Such UCC lien searches as the Administrative Agent shall require covering
Mortgaged Property, which lien searches shall reflect the absence of Liens other
than Liens permitted pursuant to Section 9.02 or which are being released
contemporaneously with the initial funding under this Agreement.

 

-55-



--------------------------------------------------------------------------------

(n) An officer’s certificate certifying that the transactions contemplated by
the Merger Agreement shall have been consummated (without the waiver or
amendment of any terms thereof which would reasonably be expected to be
detrimental to the Lenders or the Issuing Bank unless consented to in writing by
the Administrative Agent), and attaching copies of the Merger Agreement, which
are certified by such officer as true and correct.

(o) Evidence that the Debt under each of the Existing Loan Documents shall have
been paid in full, all Liens securing such Debt have been terminated and
released, each of the Existing Loan Documents shall have been terminated.

(p) A certificate from the chief financial officer of the Borrower certifying
that the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Merger and the related incurrence of Debt hereunder and the other
transactions contemplated hereby, are Solvent.

(q) An officer’s certificate that no Governmental Authorities or third parties
approvals or consents are necessary to permit the Borrower and the Guarantors to
enter into this Agreement and incur Debt hereunder or consummate the other
transactions contemplated hereby.

(r) The Borrower shall have in effect the Hedge Agreements described in
Schedule 7.19 attached hereto.

(s) Such other documents, in form and substance satisfactory to Administrative
Agent, as the Administrative Agent or any Lender or special counsel to the
Administrative Agent may reasonably request.

Section 6.02 Initial and Subsequent Loans and Letters of Credit. The obligation
of the Lenders to make Loans to the Borrower upon the occasion of each borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit for the
account of the Borrower and for the account of any Subsidiary of the Borrower
(including the Initial Funding) is subject to the further conditions precedent
that, as of the date of such Loans and after giving effect thereto:

(a) no Default shall exist;

(b) the representations and warranties made by the Borrower in Article VII and
in the Security Instruments shall be true in all material respects on and as of
the date of the making of such Loans or issuance, renewal, extension or
reissuance of a Letter of Credit with the same force and effect as if made on
and as of such date and following such new borrowing, except to the extent such
representations and warranties are expressly limited to an earlier date in which
such event such representations and warranties shall be true and correct in all
material respects on such earlier date or the Majority Lenders may expressly
consent in writing to the contrary (and to the extent any such representations
and warranties contain materiality qualifiers, such representations and
warranties shall be true and correct); provided that on the Closing Date, this
Section 6.02(b) shall not apply to the representations and warranties contained
in Section 7.02(c);

 

-56-



--------------------------------------------------------------------------------

(c) after giving effect to the requested borrowing or borrowings, no Deficiency
will exist; and

Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(b) and Section 6.02(c)
(both as of the date of such notice and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of and immediately following such
borrowing or issuance, renewal, extension or reissuance of a Letter of Credit as
of the date thereof).

Section 6.03 Conditions Precedent for the Benefit of Lenders. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent. Notwithstanding anything herein or in the other Loan
Documents to the contrary, Liens granted in any collateral by any Guarantor
shall not secure any obligation in respect of any Excluded Obligation in respect
of a Hedge Agreement.

Section 6.04 No Waiver. No waiver of any condition precedent shall preclude the
Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or issuance of a Letter of Credit. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 7.01 Corporate Existence. Each of the Borrower and each Guarantor:
(i) is a corporation or limited liability company duly organized, legally
existing and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite corporate or limited liability company
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

Section 7.02 Financial Condition. (a) The unaudited pro forma condensed combined
balance sheet of the Borrower and its Consolidated Subsidiaries as at March 31,
2013, and the related unaudited pro forma condensed combined statement of
operations of the Borrower and its Consolidated Subsidiaries for the fiscal year
ended on June 30, 2012 and for the nine-month period ended on March 31, 2013 are
complete and correct and fairly present, in all material respects, the pro forma
combined financial condition of the Borrower and its

 

-57-



--------------------------------------------------------------------------------

Consolidated Subsidiaries as at said date and the results of its pro forma
combined operations for such fiscal year and 9-month period, all in accordance
with GAAP, as applied on a consistent basis (subject, in the case of the pro
forma financial statements, to normal assumptions and adjustments).

(b) Neither the Borrower nor any Consolidated Subsidiary has on the Closing Date
any material Debt, contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements or in Schedule 7.02.

(c) Since the later of March 31, 2013 or the end of the most recent fiscal year
for which financial statements have been delivered to the Lenders pursuant to
Section 8.01(a) there has been no change or event having a Material Adverse
Effect. Since the later of March 31, 2013 or the end of the most recent fiscal
year for which financial statements have been delivered to the Lenders pursuant
to Section 8.01(a) neither the business nor the Properties of the Borrower or
any Guarantors have been materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by any Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.

Section 7.03 Litigation and Judgments. Except as disclosed to the Lenders in
Schedule 7.03 hereto or pursuant to Section 8.02, there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending or, to the knowledge of the Borrower threatened against or
affecting the Borrower, any of its Subsidiaries, or any Guarantor which involves
the possibility of any judgment or liability against the Borrower, any of its
Subsidiaries, or any Guarantor not fully covered by insurance (except for normal
deductibles) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter, by-laws, or
limited liability company agreement of the Borrower or any Subsidiary, or any
Governmental Requirement, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Borrower or any Subsidiary pursuant to
the terms of any such agreement or instrument other than the Liens created by
the Loan Documents.

Section 7.05 Authority. The Borrower and each Subsidiary have all necessary
power and authority to execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and the execution, delivery and
performance by the Borrower and each Subsidiary of the Loan Documents to which
it is a party, have been duly authorized by all necessary corporate action on
its part; and the Loan Documents constitute the legal, valid and binding
obligations of the Borrower and each Subsidiary, enforceable in accordance with
their terms.

 

-58-



--------------------------------------------------------------------------------

Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any Person are
necessary for the execution, delivery or performance by the Borrower or any
Subsidiary of the Loan Documents or for the validity or enforceability thereof,
except for the recording and filing of the Security Instruments as required by
this Agreement.

Section 7.07 Use of Loans. The proceeds of the Loans shall be used by the
Borrower for the purposes set forth in Recital C. Neither the Borrower, any
Guarantor, nor any of the Borrower’s Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and no part of the proceeds of any Loan hereunder
will be used to buy or carry any margin stock.

Section 7.08 ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect:

(a) The Borrower, each Subsidiary and each ERISA Affiliate have complied with
ERISA and, where applicable, the Code regarding each Plan.

(b) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
Section 502(c), (i) or (l) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA.

(c) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Subsidiary or any ERISA Affiliate has been or is expected by
the Borrower, any Subsidiary or any ERISA Affiliate to be incurred with respect
to any Plan. No ERISA Event with respect to any Plan has occurred.

(d) Full payment when due has been made of all amounts which the Borrower, any
Subsidiary or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan, and there has been no
failure to satisfy the minimum funding standards (as defined in Section 302 of
ERISA and Section 412 of the Code), whether or not waived, with respect to any
Plan.

(e) None of the Borrower, any Subsidiary or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding six calendar
years, sponsored, maintained or contributed to, any Multiemployer Plan.

Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has filed all
United States Federal income tax returns and all other tax returns which are
required to be filed by them and have paid all material taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except (a) as set out in Schedule 7.09, (b) Taxes that are being
contested in good faith by appropriate proceedings and for which the

 

-59-



--------------------------------------------------------------------------------

Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (c) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate. No tax lien has been filed and, to the knowledge of the
Borrower, no claim is being asserted with respect to any such tax, fee or other
charge.

Section 7.10 Titles, etc.

(a) Except as set out in Schedule 7.10, each of the Borrower and its
Subsidiaries has good and defensible title to its material (individually or in
the aggregate) Properties, including, free and clear of all Liens, except Liens
permitted by Section 9.02. Except as set forth in Schedule 7.10, after giving
full effect to the Excepted Liens, the Borrower and the Guarantors own the net
interests in production attributable to the Hydrocarbon Interests reflected in
the most recently delivered Reserve Report and the ownership of such Properties
shall not in any material respect obligate the Borrower or any Guarantor to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report without a
proportional increase in the associated net revenue interest. Except as would
not reasonably be expected to affect in any material respect the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, all leases and
agreements necessary for the conduct of the business of the Borrower and its
Subsidiaries are valid and subsisting, in full force and effect (including as to
depths) and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default by
the Borrower and/or its Subsidiaries, and to the best of the Borrower’s
knowledge, there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default by
a third party, under any such lease or leases, which would affect in any
material respect the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.

(b) The rights, Properties and other assets presently owned, leased or licensed
by the Borrower and its Subsidiaries including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit the Borrower and its Subsidiaries to conduct their business
in all material respects in the same manner as its business has been conducted
prior to the Closing Date.

(c) All of the assets and Properties of the Borrower and its Subsidiaries which
are reasonably necessary for the operation of its business are in operable
working condition (ordinary wear and tear excepted) and are maintained in
accordance with prudent business standards.

Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report furnished to the Administrative Agent
and the Lenders (or any of them) by the Borrower or any Subsidiary in connection
with the negotiation of this Agreement contained any material misstatement of
fact or omitted to state a material fact or any fact necessary to make the
statement contained therein not materially misleading in the light of the
circumstances in which made and with respect to the Borrower and its
Subsidiaries taken as a

 

-60-



--------------------------------------------------------------------------------

whole. There are no statements or conclusions in any Reserve Report which are
based upon or include misleading material information or fail to take into
account material information regarding the matters reported therein, it being
understood that projections concerning volumes attributable to the Oil and Gas
Properties of the Borrower and its Subsidiaries and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and its
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

Section 7.12 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

Section 7.13 Subsidiaries. Except as set forth on Schedule 7.14, as of the
Closing Date, the Borrower has no Subsidiaries. Each Guarantor’s tax
identification number is set forth on Schedule 7.14.

Section 7.14 Location of Business and Offices. As of the Closing Date, the
Borrower’s principal place of business and chief executive offices are located
at the address stated on Schedule 7.14. The principal place of business and
chief executive office of each Subsidiary are located at the addresses stated on
Schedule 7.14.

Section 7.15 Defaults. Neither the Borrower nor any Subsidiary is in default
under any Material Agreement nor has any event or circumstance occurred which,
but for the expiration of any applicable grace period or the giving of notice,
or both, would constitute a default by the Borrower and/or its Subsidiaries
under any Material Agreement, in each case, which default could reasonably be
expected to have a Material Adverse Effect, and to the best of the Borrower’s
knowledge, no event or circumstance has occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default by a third party under any Material Agreement to which the
Borrower or any Subsidiary is a party or by which the Borrower or any Subsidiary
is bound which default could have a Material Adverse Effect. No Default
hereunder has occurred and is continuing.

Section 7.16 Environmental Matters. Except (i) as provided in Schedule 7.16 or
(ii) as would not have a Material Adverse Effect (or with respect to (c),
(d) and (e) below, where the failure to take such actions would not have a
Material Adverse Effect):

(a) Neither any Property of the Borrower or any Subsidiary nor the operations
conducted thereon, or any failure to act, violate any order or requirement of
any court or Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no Property of the Borrower or any
Subsidiary nor the operations currently conducted thereon, or any failure to
act, or, to the best knowledge of the Borrower, by any prior owner or operator
of such Property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any court or Governmental Authority or to any remedial obligations under
Environmental Laws;

 

-61-



--------------------------------------------------------------------------------

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and each Subsidiary, including without limitation past
or present treatment, storage, disposal or release of a hazardous substance or
solid waste into the environment, have been duly obtained or filed, and the
Borrower and each Subsidiary are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations;

(d) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Borrower or
any Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Borrower, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;

(e) The Borrower has taken all steps reasonably necessary to determine and has
determined that no hazardous substances, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any Property of
the Borrower or any Subsidiary except in material compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment;

(f) To the extent applicable, all Property of the Borrower and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA or scheduled as of the Closing Date to be imposed by OPA during the term
of this Agreement, and the Borrower does not have any reason to believe that
such Property, to the extent subject to OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement; and

(g) Neither the Borrower nor any Subsidiary has any known contingent liability
under Environmental Laws in connection with any generation, storage, release or
threatened release, transportation, or disposal of any oil, hazardous substance
or solid waste into the environment.

Section 7.17 Compliance with the Law. Neither the Borrower nor any Subsidiary
has violated any Governmental Requirement or failed to obtain any license,
permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would have (in the event such violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.
Except for such acts or failures to act as would not have a Material Adverse
Effect, the Oil and Gas Properties of the Borrower and its Subsidiaries (and
properties unitized therewith) have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all applicable laws and all
rules, regulations and orders of all duly constituted authorities having
jurisdiction and in conformity with the provisions of all leases, subleases or

 

-62-



--------------------------------------------------------------------------------

other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of such Oil and Gas Properties;
specifically in this connection, after the Closing Date, no such Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) prior to
the Closing Date.

Section 7.18 Insurance. The Borrower has, and has caused all of its Subsidiaries
to have, insurance policies as are sufficient for compliance with all
requirements of law and of all agreements to which the Borrower or any such
Subsidiary is a party; such policies are valid, outstanding and enforceable
policies; provide adequate insurance coverage in at least such amounts and
against at least such risks (but including in any event public liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business for the assets and operations of the Borrower and
each Subsidiary; all such policies name the Administrative Agent as additional
insured and loss payee.

Section 7.19 Hedge Agreements. Schedule 7.19 sets forth as of the Closing Date,
and after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(i) sets forth, a true and complete list of all Hedge
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes) and the counterparty to each such
agreement.

Section 7.20 Restriction on Liens. Neither the Borrower nor any Guarantor is a
party to any agreement or arrangement (other than this Agreement and the
Security Instruments), or subject to any order, judgment, writ or decree, which
either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and/or the Lenders on or in respect of their respective
assets or Properties, except such restrictions in favor of the holders of Debt
secured by Liens described in Sections 9.01(d) or 9.01(e) but only insofar as
such restrictions pertain to the Property encumbered thereby.

Section 7.21 Material Agreements. Set forth on Schedule 7.21 hereto is a
complete and correct list of all material financing agreements, leases (other
than Hydrocarbon Interests), indentures, note purchase agreements, obligations
in respect of letters of credit, guarantees, joint venture agreements, and other
financing-related instruments in effect or to be in effect as of the Closing
Date (other than Hedge Agreements) providing for, evidencing, securing or
otherwise relating to any material Debt of the Borrower, the Guarantors or any
of the Borrower’s Subsidiaries, and all obligations of the Borrower, the
Guarantors or any of the Borrower’s Subsidiaries to issuers of surety or appeal
bonds issued for account of the Borrower or any such Subsidiary, and such list
correctly sets forth the names of the debtor or lessee and creditor or lessor
with respect to the Debt or lease obligations outstanding or to be outstanding
and the Property subject to any Lien securing such Debt or lease obligation.
Also set forth on Schedule 7.21 hereto is a complete and correct list of all
material agreements and other instruments of the Borrower, the Guarantors and
Borrower’s Subsidiaries relating to the purchase, transportation by pipeline,
gas processing, marketing, sale and supply of natural gas and other
Hydrocarbons, but in any event, any such agreement or other instrument that is
expected to account for more than 10% of the consolidated sales of the Borrower,
the Guarantors and any of the Borrower’s Subsidiaries during the Borrower’s
current fiscal year and which is not cancelable on thirty (30) or fewer days’
notice.

 

-63-



--------------------------------------------------------------------------------

Section 7.22 Solvency. The Borrower and its Subsidiaries, taken as a whole, are
Solvent. The Borrower and its Subsidiaries, taken as a whole, after giving
effect to the execution and performance of this Agreement and the Loan Documents
will be Solvent.

Section 7.23 Gas Imbalances. Except as set forth on Schedule 7.23 or on the most
recent certificate delivered pursuant to Section 8.06(c), on a net basis there
are no gas imbalances, take or pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower and its Subsidiaries which (taken together
with the imbalances, take or pay, or other prepayments on Schedule 7.23 or such
certificate) would require the Borrower or its Subsidiaries to deliver, in the
aggregate, after netting all over-production and under-production, three percent
(3%) or more of the total volumes of proved, producing reserves of Hydrocarbons
(calculated on an mcf equivalent basis with each barrel of oil being equivalent
to six mcf of natural gas) reflected in the Initial Reserve Reports or the most
recent Reserve Report delivered pursuant to Section 8.06, as the case may be,
from the Oil and Gas Properties of Borrower and its Subsidiaries at some future
time without then or thereafter receiving full payment therefor.

Section 7.24 Name Changes. Borrower’s official name as recorded on its currently
effective organizational documents, which are filed with the Secretary of State
of its State of organization, is the same as found on the signature page of this
Agreement. To the Borrower’s knowledge, Borrower has not, during the preceding
five years, entered into any contract, agreement, security instrument or other
document using a name other than, or been known by or otherwise used any name
other than, the name used by Borrower herein and as set forth on Schedule 7.24
attached hereto.

Section 7.25 State of Formation. The Borrower is a corporation organized under
the laws of the State of Delaware. The Guarantors are corporations, limited
liability corporations, or partnerships organized under the laws of the states
set forth on Schedule 7.14.

Section 7.26 Foreign Corrupt Practices. Neither, the Borrower nor any of its
Subsidiaries, nor any director, officer, or employee of the Borrower or any of
its Subsidiaries is aware of or has knowingly taken any action, directly or
indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Borrower and its
Subsidiaries have conducted their business in material compliance with the FCPA
and, to the extent applicable, have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued material compliance therewith.

 

-64-



--------------------------------------------------------------------------------

Section 7.27 Money Laundering. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the money
laundering laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the money laundering laws is pending
or, to the best knowledge of the Borrower, threatened.

Section 7.28 OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer, employee of the Borrower or any of its Subsidiaries is
currently subject to any material U.S. sanctions administered by OFAC. The
Borrower will not directly or indirectly use the proceeds from the Loans or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

ARTICLE VIII

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments are in
effect and until payment in full of all Loans and termination and/or cash
collateralization of all Letters of Credit hereunder, all interest thereon and
all other amounts payable by the Borrower hereunder and under the other Loan
Documents:

Section 8.01 Reporting Requirements. The Borrower shall deliver, or shall cause
to be delivered, to the Administrative Agent with sufficient copies of each for
the Lenders:

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the end of each fiscal year of the Borrower, commencing December 31,
2013, the audited consolidated statements of income, stockholders’ equity,
changes in financial position and cash flows of the Borrower and its
Consolidated Subsidiaries for such fiscal year, and the related consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end of
such fiscal year, and setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by the
related unqualified opinion of independent public accountants of recognized
national or regional standing, which opinion shall state that said financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries as at the end of, and for, such fiscal year and that such financial
statements have been prepared in accordance with GAAP, except for such changes
in such principles with which the independent public accountants shall have
concurred and such opinion shall not contain a “going concern” or like
qualification or exception, accompanied by the certificate of a Responsible
Officer of the Borrower, which certificate shall state that said financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries in accordance with GAAP, as at the end of, and for, such period
(subject to normal year-end audit adjustments).

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the end of each of the first three fiscal quarterly periods of
each fiscal year of the Borrower, commencing March 31, 2014, consolidated
statements of income, stockholders’ equity, changes in financial position and
cash flows of the Borrower and its Consolidated

 

-65-



--------------------------------------------------------------------------------

Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheets as at the end of such period, and setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, accompanied by the certificate of a Responsible Officer
of the Borrower, which certificate shall state that said financial statements
fairly present, in all material respects, the consolidated financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end audit adjustments).

(c) Annual Budget. As soon as available and in any event within seventy-five
(75) days after the end of each fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2013, the Borrower’s annual budget for the
succeeding fiscal year.

(d) Notice of Default, etc. Promptly after the Borrower knows that any Default
or any Material Adverse Effect has occurred, a notice of such Default, Event of
Default or Material Adverse Effect, describing the same in reasonable detail and
the action the Borrower or the affected Subsidiary or Guarantor proposes to take
with respect thereto.

(e) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, including any
reference to environmental matters, and a copy of any response by the Borrower
or any Subsidiary of the Borrower, or the Board of Directors of the Borrower or
any Subsidiary of the Borrower, to such letter or report.

(f) SEC Filings, etc. Promptly upon its becoming available, each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and each regular or periodic report and any registration
statement, prospectus or written communication (other than transmittal letters)
in respect thereof filed by the Borrower with or received by the Borrower in
connection therewith from any securities exchange or the SEC or any successor
agency.

(g) Notices under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

(h) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within ten (10) Business Days) of any change (i) in the Borrower or
any Guarantor’s corporate name or in any trade name used to identify such Person
in the conduct of its business or in the ownership of its Properties, (ii) in
the location of the Borrower or any Guarantor’s chief executive office or
principal place of business, (iii) in the Borrower or any Guarantor’s type of
entity, or (iv) in the Borrower or any Guarantor’s jurisdiction of organization
or such Person’s organizational identification number in such jurisdiction of
organization.

 

-66-



--------------------------------------------------------------------------------

(i) Hedge Agreements. As soon as available and in any event within ten
(10) Business Days after the last day of each calendar quarter, a report, in
form and substance satisfactory to the Administrative Agent, setting forth as of
the last Business Day of such calendar quarter a true and complete list of all
Hedge Agreements (including commodity price swap agreements, forward agreements
or contracts of sale which provide for prepayment for deferred shipment or
delivery of oil, gas or other commodities) of the Borrower and each Subsidiary,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes therefor). The Borrower shall
not assign, terminate or unwind any of the Hedge Agreements reflected in the
hedging positions set forth on the most recent certificate delivered pursuant to
this Section 8.01(i) or sell any of such Hedge Agreements if the effect of such
action (when taken together with any other Hedge Agreements executed
contemporaneously with the taking of such action) would have the effect of
canceling its positions under such Hedge Agreements unless such actions are
undertaken after at least three (3) Business Days’ prior written notice to the
Administrative Agent of such proposed action.

(j) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

(k) Electronic Delivery. Documents required to be delivered pursuant to
paragraphs (a), (b) and (f) of this Section 8.01 may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
however, that (x) the Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (y) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by Section 8.01(l) to the Administrative Agent.

(l) Compliance Certificates. The Borrower will furnish to the Administrative
Agent, at the time it furnishes each set of financial statements pursuant to
Section 8.01(a) or (b), a certificate substantially in the form of Exhibit C
executed by a Responsible Officer (i) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable
detail), and (ii) setting forth in reasonable detail the computations necessary
to determine whether the Borrower is in compliance with Sections 9.12, and 9.13
as of the end of the respective fiscal quarter or fiscal year.

 

-67-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (i) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Company Materials”) by posting the
Company Materials on IntraLinks or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Company Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat Company Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

Section 8.02 Litigation. The Borrower shall promptly give to the Administrative
Agent notice of all legal or arbitral proceedings, and of all proceedings before
any Governmental Authority to which the Borrower or any Subsidiary is a party
and to the best of Borrower’s knowledge, all legal or arbitral proceedings and
all proceedings before any Governmental Authority affecting the Borrower or any
Subsidiary, except proceedings which, if adversely determined, would not have a
Material Adverse Effect. The Borrower will, and will cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each of the
Lenders of all claims, judgments, Liens or other encumbrances affecting any
Property of the Borrower or any Subsidiary if the value of the claims,
judgments, Liens, or other encumbrances affecting such Property shall exceed
$5,000,000.00 in the aggregate.

Section 8.03 Maintenance, etc.

(a) Generally. The Borrower shall and shall cause each Subsidiary to: preserve
and maintain its corporate existence and all of its material rights, privileges
and franchises; keep books of record and account in which full, true and correct
entries will be made of all dealings or transactions in relation to its business
and activities; comply with all Governmental Requirements if failure to comply
with such requirements will have a Material Adverse Effect; pay and discharge
all taxes, assessments and governmental charges or levies imposed on it or on
its income or profits or on any of its Property prior to the date on which
penalties attach thereto, except for any such tax, assessment, charge or levy
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained or the nonpayment of
which would not reasonably be expected to have a Material Adverse Effect; upon
reasonable notice, permit representatives of the Administrative Agent, Issuing
Bank or any Lender, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its Properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender, Issuing Bank or the Administrative Agent (as the case
may be); and keep, or cause to be kept, insured by financially sound and
reputable insurers all Property of a character usually insured by Persons
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
Persons and carry such other

 

-68-



--------------------------------------------------------------------------------

insurance as is usually carried by such Persons including, without limitation,
environmental risk insurance to the extent reasonably available, or provide
adequate reserves for self-insurance for any contingent environmental liability.
The Borrower shall promptly obtain endorsements to such insurance policies
naming “Royal Bank of Canada, as Administrative Agent for the Lenders” as a loss
payee and additional insured. The Borrower shall use commercially reasonable
efforts to obtain endorsements containing provisions that such insurance
policies will not be canceled without 30 days’ prior written notice having been
given by the insurance company to the Administrative Agent.

(b) Proof of Insurance. Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent and, if requested, will
furnish the Administrative Agent and the Lenders copies of the applicable
policies.

(c) Operation of Properties. The Borrower will and will cause each Subsidiary to
operate its Properties or cause such Properties to be operated in a safe,
careful and efficient manner in accordance with the practices of the industry,
in compliance with all applicable contracts and agreements and in material
compliance in all material respects with all Governmental Requirements,
including the Environmental Laws.

(d) Oil and Gas Properties. The Borrower will and will cause each Subsidiary to,
at its own expense, do or cause to be done all things reasonably necessary to
preserve and keep in good repair, working order and efficiency all of its Oil
and Gas Properties and other material Properties including, without limitation,
all equipment, machinery and facilities, and from time to time will make all the
reasonably necessary repairs, renewals and replacements so that at all times the
state and condition of its Oil and Gas Properties and other material Properties
will be fully preserved and maintained, except to the extent a portion of such
Properties is no longer capable of producing Hydrocarbons in economically
reasonable amounts. Except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, the Borrower will and will cause
each Subsidiary to promptly: (i) pay and discharge, or make reasonable and
customary efforts to cause to be paid and discharged, all delay rentals,
royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties, (ii) perform
or make reasonable and customary efforts to cause to be performed, in accordance
with industry standards, the obligations required by each and all of the
assignments, deeds, leases, sub leases, contracts and agreements affecting its
interests in its Oil and Gas Properties and other material Properties,
(iii) cause each Subsidiary to do all other things necessary to keep unimpaired,
except for Liens described in Section 9.02, its rights with respect to its Oil
and Gas Properties and other material Properties and prevent any forfeiture
thereof or a default thereunder, except to the extent a portion of such
Properties is no longer capable of producing Hydrocarbons in economically
reasonable amounts and except for dispositions permitted by Section 9.14. The
Borrower will and will cause each Subsidiary to operate its Oil and Gas
Properties and other material Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties and other material
Properties to be operated in a safe, careful, and efficient manner in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements, including the Environmental Laws.

 

-69-



--------------------------------------------------------------------------------

Section 8.04 Environmental Matters.

(a) Establishment of Procedures. The Borrower will and will cause each
Subsidiary to assure that any failure of the following does not have a Material
Adverse Effect: (i) all Property of the Borrower and its Subsidiaries and the
operations conducted thereon and other activities of the Borrower and its
Subsidiaries are in compliance with and do not violate the requirements of any
Environmental Laws, (ii) no oil, hazardous substances or solid wastes are
disposed of or otherwise released on or to any Property owned by any such party
except in compliance with Environmental Laws, (iii) no hazardous substance will
be released on or to any such Property in a quantity equal to or exceeding that
quantity which requires reporting pursuant to Section 103 of CERCLA, and (iv) no
oil, oil and gas exploration and production wastes or hazardous substance is
released on or to any such Property so as to pose an imminent and substantial
endangerment to public health or welfare or the environment. Upon request from
the Administrative Agent, the Borrower will notify the Administrative Agent and
the Lenders in writing of such environmental procedures as are in effect for
each Property of Borrower and its Subsidiaries on a quarterly basis.

(b) Notice of Action. The Borrower will promptly notify the Administrative Agent
and the Lenders in writing within 30 days of such notice of any threatened
action, investigation or inquiry against or of the Borrower and/or any
Subsidiary by any Governmental Authority of which the Borrower has knowledge in
connection with any Environmental Laws and which could reasonably be expected to
have a Material Adverse Effect, excluding routine testing, but including
corrective action.

(c) Cure of Environmental Noncompliance. The Borrower shall cure any material
environmental noncompliance or exceptions to any of the Mortgaged Properties or,
if requested by Administrative Agent, substitute acceptable Mortgaged Properties
with no environmental noncompliance of an equivalent value by the execution of
documents in form and substance satisfactory to Administrative Agent (together
with evidence satisfactory to Administrative Agent of a first priority deed of
trust lien and security interest, subject to Liens permitted under Section 9.02,
in such Mortgaged Properties, which may include opinions of counsel at the
request of Administrative Agent), within 30 days after a request by the
Administrative Agent or the Lenders to cure such defects or exceptions.

Section 8.05 Further Assurances. The Borrower will and will cause each
Subsidiary to cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Security Instruments and this
Agreement. The Borrower at its expense will and will cause each Subsidiary to
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.

 

-70-



--------------------------------------------------------------------------------

Section 8.06 Engineering Reports. (a) On or before April 1st and October 1st of
each year, commencing April 1, 2014, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report. The Reserve Report for
the May 1 redetermination shall be prepared by certified independent petroleum
engineers or other independent petroleum consultant(s) acceptable to the
Administrative Agent and the Reserve Report for the November 1 redetermination
shall be prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding May 1 Reserve Report.

(b) In the event of an unscheduled redetermination, the Borrower shall furnish
to the Administrative Agent and the Lenders a Reserve Report prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding Reserve Report
delivered pursuant hereto. For any unscheduled redetermination requested by the
Majority Lenders or the Borrower pursuant to Section 2.08(c), the Borrower shall
provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of the request by the Administrative Agent.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders, a certificate from a Responsible Officer
certifying that, to the best of his knowledge and in all material respects:
(i) the historical information delivered in connection therewith to the
preparers of such report is true and correct, (ii) the Borrower and its
Subsidiaries own good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.02, and such Properties comply with all
Environmental Laws except for Environmental Matters permitted by Section 7.16,
(iii) except as set forth on an Exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments with respect to its Oil
and Gas Properties evaluated in such Reserve Report which would require the
Borrower or its Subsidiaries to deliver Hydrocarbons produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of its Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
Exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Reserve Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, and (vi) except as set
forth on a schedule attached to the certificate, the Mortgaged Properties
represent at least 80% of the PV-9 of all of the Oil and Gas Properties
evaluated by such Reserve Report.

 

-71-



--------------------------------------------------------------------------------

Section 8.07 Title Information and Mortgage Coverage.

(a) Delivery. On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.06(a) and concurrently with
the granting of the Lien or other action referred to in Section 8.08(b), to the
extent requested by the Administrative Agent, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
(i) covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least eighty percent (80%) of the PV-9 of the Oil and Gas
Properties evaluated by such Reserve Report or (ii) the properties referred to
in Section 8.08(b), as applicable.

(b) Cure of Title Defects. The Borrower shall cure any title defects or
exceptions which are not Excepted Liens or Liens otherwise permitted by
Section 9.02 raised by such information, or substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens or
Liens otherwise permitted by Section 9.02 covering Mortgaged Properties of an
equivalent value, within 90 days after a request by the Administrative Agent or
the Lenders to cure such defects or exceptions.

(c) Failure to Cure Title Defects. If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
such 90-day period or the Borrower does not comply with the requirements to
provide acceptable title information covering eighty percent (80%) of the PV-9
of the Oil and Gas Properties evaluated in the most recent Reserve Report, such
default shall not be a Default, but instead the Administrative Agent and the
Required Lenders shall have the right to send a notice to the Borrower that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to reflect the economic value on the Borrowing Base of such
defect. This new Borrowing Base shall become effective immediately after receipt
of such notice. Such designation of the new Borrowing Base shall not constitute
an unscheduled redetermination pursuant to Section 2.08(c).

Section 8.08 Collateral.

(a) Collateral. The Obligations shall be secured by a perfected first priority
Lien (subject only to Excepted Liens or Liens otherwise permitted by
Section 9.02) granted to the Administrative Agent for the benefit of the
Beneficiaries in (i) Oil and Gas Properties having not less than 80% of the PV-9
reflected in the most recently delivered Reserve Report, (ii) the other material
personal property of the Borrower and the Guarantors now owned or hereafter
acquired incidental to such Mortgaged Properties and (iii) all of the issued and
outstanding Equity Interests of each Guarantor.

(b) Additional Collateral. In connection with each redetermination of the
Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties to ascertain whether the Mortgaged Properties
represent at least 80% of the PV-9 of the Oil and Gas Properties evaluated in
the most recently completed Reserve Report after giving effect to exploration
and production activities, acquisitions, dispositions and production. In the

 

-72-



--------------------------------------------------------------------------------

event that the Mortgaged Properties do not represent at least 80% of such PV-9,
then the Borrower shall, and shall cause its Subsidiaries to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.07(c),
to the Administrative Agent as security for the Obligations a first-priority
Lien on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such PV-9. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor, and its Equity Interests shall be pledged as contemplated by
Section 8.08(a). In connection with the foregoing, the Borrower agrees to
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent.

(c) Legal Opinions. Promptly after the filing of any new Security Instrument in
any state, upon the request of the Administrative Agent, the Borrower will
provide to the Administrative Agent an opinion addressed to the Administrative
Agent for the benefit of the Lenders in form and substance satisfactory to the
Administrative Agent, from counsel acceptable to Administrative Agent, stating
that the Security Instrument creates a valid Lien and is valid, binding, and
enforceable in accordance with its terms, is in legally sufficient form for such
jurisdiction, and the means by which to perfect the Lien created by such
Security Instruments.

Section 8.09 ERISA Information and Compliance. The Borrower will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in Section 406 of ERISA or in Section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of Section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of Section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

 

-73-



--------------------------------------------------------------------------------

Section 8.10 Maintenance of Insurance. The Borrower will and will cause its
Subsidiaries to maintain insurance with respect to its Properties and businesses
against such liabilities, casualties, risks, and contingencies as is customary
for similar businesses and sufficient to cause the representation and warranty
in Section 7.18 to remain true and correct at all times, and, upon any renewal
of any such insurance and at other times upon request by the Administrative
Agent, furnish to the Administrative Agent evidence, reasonably satisfactory to
the Administrative Agent, of the maintenance of such insurance.

Section 8.11 Additional Guarantors. The Borrower will cause each of its Material
Subsidiaries to become a Guarantor as contemplated by the Guaranty Agreement.

ARTICLE IX

NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments are in
effect and until payment in full of Loans and termination and/or cash
collateralization of all Letters of Credit hereunder, all interest thereon and
all other amounts payable by the Borrower hereunder and under the other Loan
Documents, without the prior written consent of the Majority Lenders:

Section 9.01 Debt. Neither the Borrower nor any Subsidiary will incur, create,
assume or permit to exist any Debt, except:

(a) the Notes or other Obligations or any guaranty of or suretyship arrangement
for the Notes or other Obligations;

(b) Debt of the Borrower or a Subsidiary existing on the Closing Date which is
reflected in the Financial Statements or is disclosed in Schedule 9.01, and any
renewals or extensions (but not increases) thereof;

(c) accounts payable (for the deferred purchase price of Property or services),
amounts owed to operators of the Hydrocarbon Interests under applicable joint
operating agreements or other extensions of credit from suppliers or contractors
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;

(d) purchase money Debt of the Borrower or any Subsidiary and Debt under capital
leases (as required to be reported on the financial statements of the Borrower
or any Subsidiary pursuant to GAAP) not to exceed $12,500,000.00 in the
aggregate;

(e) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties, not
to exceed $50,000,000.00 in the aggregate;

 

-74-



--------------------------------------------------------------------------------

(f) Debt of the Borrower and its Subsidiaries under Hedge Agreements, but only
if (i) such Hedge Agreement is not a speculative hedge and is otherwise
permitted under Section 9.19; (ii) the provider of the Hedge Agreements is a
Lender or a Lender Affiliate or an Approved Counterparty;

(g) Debt among the Borrower and its Subsidiaries, or among the Subsidiaries, in
each case to the extent permitted under Section 9.03(g), in the form of
intercompany advances not evidenced by notes or other instruments;

(h) Accrued FAS 143 asset retirement obligations;

(i) Revenue suspense accounts with respect to the Borrower’s or any Subsidiary’s
Hydrocarbon Interests;

(j) Debt not otherwise permitted under this Section 9.01, which does not exceed
at any time an aggregate principal amount of 15,000,000.00; and

(k) Debt of the Borrower and its Subsidiaries with respect to the Senior
Unsecured Notes; provided that (A) the principal amount of all such Senior
Unsecured Notes, shall not exceed $500,000,000.00, (B) the Senior Unsecured
Notes are unsecured, (C) the Borrowing Base shall be adjusted as of the date of
the issuance of the Senior Unsecured Notes by the amount, if any, as provided in
Section 2.08(e) and (D) the Borrower shall be in pro forma compliance with
Section 9.13, after giving effect to incurrence of such Senior Unsecured Notes
and any concurrent repayment of Debt.

Section 9.02 Liens. Neither the Borrower nor any Subsidiary will create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:

(a) Liens securing the payment of any Obligations;

(b) Excepted Liens;

(c) Liens securing purchase money Debt permitted by Section 9.01(d) only to the
extent such Liens encumber the Property for which such purchase money Debt was
incurred, and Liens filed as precautionary financing statements in connection
with leases allowed under Section 9.01(d) but only on the Property under the
Lease, or filed as precautionary financing statements in connection with
operating leases, but only on the Property under lease;

(d) Liens set forth in organic documents or joint venture agreements relating to
investments in joint ventures; provided that the investments, loans and advances
associated with such joint ventures are permitted by Section 9.03;

(e) Liens disclosed on Schedule 9.02;

(f) Liens on cash or securities of the Borrower securing the Debt described in
Section 9.01(e); and

 

-75-



--------------------------------------------------------------------------------

(g) any additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed
$7,500,000.00.

Section 9.03 Investments, Loans and Advances. Neither the Borrower nor any
Subsidiary will make or permit to remain outstanding any loans or advances to or
investments in any Person, except that the foregoing restriction shall not apply
to:

(a) investments, loans or advances reflected in the Financial Statements or
which are disclosed to the Lenders in Schedule 9.03;

(b) accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc.;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such
Lender’s or bank or trust company’s most recent financial reports) and has a
short term deposit rating of no lower than A2 or P2, as such rating is set forth
from time to time, by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc., respectively;

(f) deposits in money market funds investing exclusively in investments
described in Section 9.03(c), 9.03(d) or 9.03(e);

(g) investments, loans or advances made by the Borrower in or to its
Subsidiaries and investments, loans or advances made by any Subsidiary in or to
the Borrower or another Subsidiary, in each case as long as such Subsidiary is a
Guarantor under this Agreement.

(h) investments, loans or advances made by the Borrower or any Subsidiary after
the Closing Date in or to Subsidiaries that are not Guarantors or entities in
which the Borrower or a Subsidiary own a minority interest to the extent either
(i) the Borrower or a Subsidiary are contractually obligated to make such
investment, loan or advance as of the Closing Date in the Persons described in
Schedule 9.03 (or not making such investment, loan or advance would have
negative consequences for an existing investment, loan or advance) or (ii) the
amount of such other investments, loans or advances outstanding at any time does
not exceed $15,000,000 at any time;

(i) advances to employees of the Borrower or any Subsidiary for the payment of
expenses in the ordinary course of business, not to exceed $250,000.00 in the
aggregate at any one time outstanding;

 

-76-



--------------------------------------------------------------------------------

(j) other investments, loans or advances after the Closing Date not to exceed
$15,000,000.00 in the aggregate at any time; and

(k) Hedge Agreements permitted to be incurred pursuant to Section 9.01(f).

Section 9.04 Dividends, Distributions and Redemptions. The Borrower will not
declare or pay any dividend, purchase, redeem or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding; provided that (i) the
Borrower may declare and pay dividends in additional shares of Equity Interests
(other than Disqualified Capital Stock), (ii) the Borrower may redeem, acquire,
retire or repurchase shares of its Equity Interests held by any present or
former officer, manager, consultant, director or employee upon the death,
disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity option plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, non-discretionary repurchases in any calendar year does not
exceed $1,000,000.00, and (iii) the Borrower may pay cash in lieu of fractional
shares in connection with the Merger or any merger permitted by Section 9.08.

Section 9.05 Sales and Leasebacks. Neither the Borrower nor any Subsidiary will
enter into any arrangement, directly or indirectly, with any Person whereby the
Borrower or any Subsidiary shall sell or transfer any of its Property, whether
now owned or hereafter acquired, and whereby the Borrower or any Subsidiary
shall then or thereafter rent or lease as lessee such Property or any part
thereof or other Property which the Borrower or any Subsidiary intends to use
for substantially the same purpose or purposes as the Property sold or
transferred.

Section 9.06 Nature of Business. Neither the Borrower nor any Guarantor will
allow any material change to be made in the character of its business as an oil
and gas exploration and production company.

Section 9.07 Limitation on Leases. Neither the Borrower nor any Subsidiary will
create, incur, assume or permit to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal, but excluding
capital leases, leases of Hydrocarbon Interests, and other leases of oil and gas
field production equipment entered into in the ordinary course of business),
under leases or lease agreements which would cause the aggregate amount of all
payments made by the Borrower and its Subsidiaries pursuant to all such lease or
lease agreements to exceed $10,000,000.00 in any period of twelve
(12) consecutive calendar months during the life of such leases.

Section 9.08 Mergers. Except for the Merger, neither the Borrower nor any
Subsidiary will merge into or with or consolidate with any other Person unless
(x) the Borrower or such Subsidiary shall be the surviving entity in such
transaction; (y) substantially all of the assets of such Person shall consist of
domestic Oil and Gas Properties; and (z) no Change of Control shall result
therefrom; provided, however, nothing shall prohibit Borrower or any Subsidiary
from merging (a) any Subsidiary into another Subsidiary or the Borrower or
(b) any Guarantor into Borrower. Notwithstanding the preceding, any transaction
pursuant to this Section 9.08 shall not be permitted unless at the time of such
transaction (A) both before and after giving effect thereto, no Default shall
have occurred and be continuing; (B) the Borrower would be in compliance with
the covenants set forth in Section 9.12 and Section 9.13 after giving pro forma
effect to such transaction and to any other event occurring concurrently with
such transaction as to which pro forma recalculation is appropriate as if such
transaction had occurred as of the first day of such period.

 

-77-



--------------------------------------------------------------------------------

Section 9.09 Proceeds of Notes; Letters of Credit. The Borrower will not permit
the proceeds of the Notes or Letters of Credit to be used for any purpose other
than those permitted by Section 7.07. Neither the Borrower nor any Person acting
on behalf of the Borrower has taken or will take any action which might cause
any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

Section 9.10 ERISA Compliance. If the foregoing could reasonably be expected to
have a Material Adverse Effect, the Borrower will not at any time:

(a) Engage in, or permit any Subsidiary or ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, any Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
Section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code;

(b) Terminate, or permit any Subsidiary or ERISA Affiliate to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to the Borrower, any Subsidiary or any ERISA Affiliate
to the PBGC;

(c) Fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto;

(d) Permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency within the meaning of Section 302 of
ERISA or Section 412 of the Code, whether or not waived, with respect to any
Plan;

(e) Permit, or allow any Subsidiary or ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the
Borrower, any Subsidiary or any ERISA Affiliate which is regulated under
Title IV of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in Section 4041 of ERISA;

(f) Contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan;

(g) Acquire, or permit any Subsidiary or ERISA Affiliate to acquire, an interest
in any Person that causes such Person to become an ERISA Affiliate with respect
to the Borrower, any Subsidiary or any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored,

 

-78-



--------------------------------------------------------------------------------

maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities;

(h) Incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA;

(i) Contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in Section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; or

(j) Amend or permit any Subsidiary or ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that the Borrower, any Subsidiary or
any ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Code.

Section 9.11 Sale or Discount of Receivables. Neither the Borrower nor any
Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable (other than a settlement on an account
receivable in the ordinary course of business).

Section 9.12 Current Ratio. The Borrower will not permit its ratio of Current
Assets to Current Liabilities to be less than 1.00 to 1.00 at any time such
ratio is tested. The Current Ratio shall be calculated and tested quarterly as
of the last day of each fiscal quarter of Borrower. “Current Assets” shall have
the meaning of such term as defined by GAAP, except any availability under the
Borrowing Base shall be included in the definition of Current Assets; and
“Current Liabilities” shall have the meaning of such term as defined by GAAP,
except that current maturities of Obligations under this Agreement shall be
excluded. Current asset or liability accounts associated with Hedge Agreements
will be excluded from calculations of Current Assets and Current Liabilities.

Section 9.13 Leverage Ratio. The Borrower will not permit its Leverage Ratio as
of the end of any fiscal quarter of the Borrower (calculated quarterly at the
end of each fiscal quarter) to be greater than 3.50 to 1.00 commencing with the
fiscal quarter ending December 31, 2013. For the purposes of this Section 9.13,
“Leverage Ratio” shall mean the ratio of (i) total Debt of the type described in
clauses (i) and (ii) of the definition thereof as of such date of the Borrower
and its Consolidated Subsidiaries, to (ii) EBITDAX of the Borrower and its
Consolidated Subsidiaries for the four fiscal quarters ending on such date.

Section 9.14 Sale of Borrowing Base Properties. The Borrower will not, and will
not permit any Subsidiary to, sell, assign, convey or otherwise transfer any
Borrowing Base Property or any interest in any Borrowing Base Property, except
for Borrowing Base Property for which the Borrower has given the Administrative
Agent a Notice of Transfer and, if applicable, the information described in the
last sentence of this Section 9.14. If 65% of the PV-9 attributable to such
Borrowing Base Property (and any associated Hedge Agreement that is

 

-79-



--------------------------------------------------------------------------------

terminated or modified in connection with such sale, assignment, conveyance or
transfer), when aggregated with 65% of the PV-9 attributable to all other
Borrowing Base Property sold, assigned, conveyed or transferred (and any
associated Hedge Agreement that is terminated or modified in connection with
such sale(s), assignment(s), conveyance(s) or transfer(s)) since the most recent
Redetermination Date, exceeds five percent (5%) of the then existing Borrowing
Base (as determined by the Administrative Agent) in the aggregate in between any
two consecutive Redetermination Dates, the Administrative Agent and the Required
Lenders shall have the right to adjust the Borrowing Base to reflect such sale,
assignment, conveyance or transfer. In the event of a sale, assignment,
conveyance or transfer of sufficient Borrowing Base Properties to allow the
Administrative Agent and the Required Lenders to adjust the Borrowing Base as
provided in the preceding sentence, the Borrower shall deliver to the
Administrative Agent at the same time as, or promptly following the delivery of
the Notice of Transfer with respect thereto an update of the most recent Reserve
Report reflecting the exclusion of such Borrowing Base Properties as have been
or will be sold, assigned, conveyed or transferred.

Section 9.15 Environmental Matters. Neither the Borrower nor any Subsidiary will
cause or permit any of its Property to be in violation of, or do anything or
permit anything to be done which will cause from any Property any actual,
alleged or threatened discharge, dispersal, release, escape, emission,
transportation, disposal, seepage, exposure, consumption, or contact
(collectively, “Releases”) of, with, to, or from any hazardous substance under
any Environmental Laws, subject any Property to any enforcement action under any
Environmental Laws by any Governmental Authority or lawsuit at any Property
relating to hazardous substances, or subject any such Property to any remedial
obligations by any Governmental Authority under any Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
Releases, violations or remedial obligations would have a Material Adverse
Effect.

Section 9.16 Transactions with Affiliates. Neither the Borrower nor any
Subsidiary will enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than the Borrower or a Subsidiary of the Borrower)
unless such transactions are otherwise permitted under this Agreement, are in
the ordinary course of its business and are upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

Section 9.17 Negative Pledge Agreements. Neither the Borrower nor any Subsidiary
will create, incur, assume or permit to exist any contract, agreement or
understanding which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and/or the Beneficiaries or restricts any Subsidiary from
paying dividends to the Borrower, or which requires the consent of or notice to
other Persons in connection therewith, except such restrictions in favor of the
holders of Debt secured by Liens described in Sections 9.01(d) and 9.01(e), but
only insofar as such restrictions pertain to the Property encumbered thereby.

 

-80-



--------------------------------------------------------------------------------

Section 9.18 Take-or-Pay or Other Prepayments. The Borrower will not enter into
any take-or-pay agreements with respect to the Oil and Gas Properties of the
Borrower, any of its Subsidiaries, or any Guarantor which would require the
Borrower, any of its Subsidiaries or any Guarantor to deliver Hydrocarbons
produced from its Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor in an amount which would result in
the failure of the representation and warranty set forth in Section 7.23 to be
true and correct at all times.

Section 9.19 Limitation on Hedging. The total notional volume attributable to
any Hedge Agreement with respect to Hydrocarbon Interests of the Borrower and
its Subsidiaries shall not at any time on a rolling basis exceed the greater of
(a) for the twenty-four (24) month period following any date of determination,
ninety percent (90%) of reasonably anticipated projected production from proved
developed producing Hydrocarbon Interests as of the most recent Reserve Report
in any period and (b) for the sixty (60) month period following any date of
determination, eighty five percent (85%) of reasonably anticipated projected
production from such proved, developed producing Hydrocarbon Interests as of the
most recent Reserve Report. If the Hedge Agreement is an interest rate hedge,
the notional principal amount shall not exceed more than seventy-five percent
(75%) of the sum of Loans plus the aggregate outstanding principal amount of the
Senior Unsecured Notes. Notwithstanding the foregoing, during the period from
August to October of each calendar year, the Borrower and its Subsidiaries shall
not enter into or maintain any commodity hedging transactions with respect to
offshore Oil and Gas Properties other than floors, puts or other hedging
arrangements that do not carry any delivery risk. All Hedge Agreements will be
with Approved Counterparties.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower or any Guarantor shall default in the payment or prepayment
when due of (i) any principal of any Loan, (ii) any reimbursement obligation for
a disbursement made under any Letter of Credit within the period allowed by
Section 2.10(a), or (iii) interest on any Loan, or any fees or other amount
payable by it hereunder or under any Security Instrument and, solely with
respect to any such default described in this clause (iii), such default shall
continue unremedied for a period of three Business Days; or

(b) the Borrower or any Guarantor shall default in the payment when due of any
principal of or interest on any of its other Debt aggregating $12,500,000.00 or
more, or any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Debt shall occur and the effect of such event
is to cause, or (with the giving of any notice or the lapse of time or both) to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, such Debt to become due prior to its stated
maturity and any applicable grace period shall have expired (except in the case
of default in the payment when due of any principal or interest); or

(c) any representation, warranty or certification made or deemed made herein or
in any Security Instrument by the Borrower, any of its Subsidiaries, or any
Guarantor, or any certificate furnished to any Lender or the Administrative
Agent pursuant to the provisions hereof or any Security Instrument, shall prove
to have been false or misleading as of the time made or furnished in any
material respect; or

 

-81-



--------------------------------------------------------------------------------

(d) (i) the Borrower or any Guarantor shall default in the performance of any of
its obligations under Article VIII or any other Article of this Agreement (other
than as specifically excepted in this subsection) or under any Security
Instrument (other than the payment of amounts due which shall be governed by
Section 10.01(a)) and any such default shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (A) notice thereof to the
Borrower by the Administrative Agent or any Lender (through the Administrative
Agent), or (B) the Borrower otherwise becoming aware of such default; or
(ii) the Borrower or any Guarantor shall default in the performance of any of
its obligations under Article IX (other than as specifically excepted in this
subsection) and any such default shall continue unremedied for a period of five
(5) days after the earlier to occur of (A) notice thereof to the Borrower by the
Administrative Agent or any Lender (through the Administrative Agent), or
(B) the Borrower otherwise becoming aware of such default; or

(e) the Borrower or any Guarantor shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or

(f) the Borrower or any Guarantor shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Federal Bankruptcy Code (as now or hereafter in
effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Federal Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

(g) a proceeding or case shall be commenced, without the application or consent
of the Borrower or any Guarantor, in any court of competent jurisdiction,
seeking (i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of the Borrower or such Guarantor of
all or any substantial part of its assets, or (iii) similar relief in respect of
the Borrower or such Guarantor under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against the Borrower or such Guarantor shall be entered in an involuntary case
under the Federal Bankruptcy Code; or

(h) a judgment or judgments for the payment of money in excess of $7,500,000.00
in the aggregate shall be rendered by a court against the Borrower or any
Guarantor and the same shall not be discharged (or provision shall not be made
for such discharge), or a stay of execution thereof shall not be procured,
within thirty (30) days from the date of entry thereof and the Borrower or such
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

 

-82-



--------------------------------------------------------------------------------

(i) the Security Instruments after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral in excess of $5,000,000.00 in the aggregate at any one
time purported to be covered thereby, except to the extent permitted by the
terms of this Agreement, or the Borrower shall so state in writing; or

(j) any Letter of Credit becomes the subject matter of any order, judgment,
injunction or any other such determination, or if the Borrower, any of its
Subsidiaries, any Guarantor, or any other Person shall petition or apply for or
obtain any order restricting payment by the Issuing Bank under any Letter of
Credit or extending the Lenders’ liability under any Letter of Credit beyond the
expiration date stated therein or otherwise agreed to by the Issuing Bank; or

(k) any Change in Control shall occur; or

(l) the payment guarantee evidenced by the Guaranty Agreement shall for any
reason cease to be valid and binding on any such Guarantor or if any such
Guarantor shall so state in writing.

Section 10.02 Remedies. (a) In the case of an Event of Default other than one
referred to in Sections 10.01 (e), (f) or (g) in respect of the Borrower the
Administrative Agent, upon request of the Majority Lenders, shall, by notice to
the Borrower, cancel the Commitments (in whole or part) and the Swing Line (in
whole or in part) and/or declare the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.01(j)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.

(b) In the case of the occurrence of an Event of Default referred to in
Section 10.01 (e), (f) or (g) in respect of the Borrower, the Commitments and
the Swing Line shall be automatically canceled and the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower hereunder and under the Notes (including without
limitation the payment of cash collateral to secure the LC Exposure as provided
in Section 2.01(j)) shall become automatically immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.

(c) All proceeds received after maturity of the Notes, whether by acceleration
or otherwise shall be applied first to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments (including any
expenses of a trustee named under any deed of trust constituting a Security
Instrument); second to accrued interest on the Notes;

 

-83-



--------------------------------------------------------------------------------

third to fees; fourth pro rata to principal outstanding on the Notes and any
other Obligations and to serve as cash collateral to be held by the
Administrative Agent to secure the LC Obligations; and any excess shall be paid
to the Borrower or as otherwise required by any Governmental Requirement.
Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an Eligible Contract Participant shall not be applied to
any Excluded Obligations in respect of a Hedge Agreement owing to a Secured Swap
Provider (it being understood, that in the event that any amount is applied to
Obligations other than Excluded Obligations in respect of a Hedge Agreement as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause fourth above
from amounts received from Eligible Contract Participants to ensure, as nearly
as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause fourth above by Secured Swap Providers that are
the holders of any Excluded Obligations in respect of a Hedge Agreement are the
same as the proportional aggregate recoveries with respect to other Obligations
pursuant to clause fourth above).

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its Administrative
Agent hereunder and under the Security Instruments with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the Security Instruments, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by the Borrower or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrower, its Subsidiaries or any
other obligor or guarantor; (iii) except pursuant to Section 11.07 shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts. The

 

-84-



--------------------------------------------------------------------------------

Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent. The Administrative Agent is authorized to release any
collateral, or subordinate any Lien on any collateral, that is permitted to be
sold or otherwise disposed of or released pursuant to the terms of the Loan
Documents.

Section 11.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopier, telegram or cable) believed by
it to be genuine and correct and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.

Section 11.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default.” In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.

Section 11.04 Rights as a Lender. With respect to its Commitments and the Loans
made by it and its participation in the issuance of Letters of Credit, RBC (and
any successor acting as Administrative Agent) in its capacity as a Lender or
Amegy, as the Swing Line Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Each of RBC (and any successor acting as Administrative
Agent), Amegy (and any successor acting as the Swing Line Lender) and each of
their respective Affiliates may (without having to account therefor to any
Lender) accept deposits from, lend money to and generally engage in any kind of
banking, trust or other business with the Borrower (and any of its Affiliates)
as if it were not acting as the Administrative Agent or the Swing Line Lender,
as applicable, and each of RBC, Amegy and each of their respective Affiliates
may accept fees and other consideration from the Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

Section 11.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent, the Swing Line Lender and the Issuing Bank ratably in accordance with
their Percentage Shares for the Indemnity Matters as described in Section 12.03
to the extent not indemnified or reimbursed by the Borrower under Section 12.03,
but without limiting the obligations of the Borrower under said Section 12.03
and for any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, the Swing Line Lender or the Issuing Bank in any way
relating to or arising out of: (i) this Agreement, the Security Instruments or
any other documents contemplated by or referred to herein or the transactions
contemplated hereby, but

 

-85-



--------------------------------------------------------------------------------

excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; whether or not any of
the foregoing specified in this Section 11.05 arises from the sole or concurrent
negligence of the Administrative Agent, the Swing Line Lender or the Issuing
Bank, provided that no Lender shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the
Administrative Agent as determined by a final nonappealable judgment of a court
of competent jurisdiction.

Section 11.06 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges and agrees that it has, independently and without reliance
on the Administrative Agent, the Swing Line Lender or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower and its decision to enter into this
Agreement, and that it will, independently and without reliance upon the
Administrative Agent, the Swing Line Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower of this
Agreement, the Notes, the Security Instruments or any other document referred to
or provided for herein or to inspect the properties or books of the Borrower.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of the Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Cadwalader,
Wickersham & Taft LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each Lender will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

Section 11.07 Action by Administrative Agent. Except for action or other matters
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall (i) receive written instructions from the Majority
Lenders (or all of the Lenders as expressly required by Section 12.04)
specifying the action to be taken, and (ii) be indemnified to its satisfaction
by the Lenders against any and all liability and expenses which may be incurred
by it by reason of taking or continuing to take any such action. The
instructions of the Majority Lenders (or all of the Lenders as expressly
required by Section 12.04) and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, the Administrative Agent shall take such
action with respect to such Default as shall be directed by the Majority Lenders
(or all of the Lenders as required by Section 12.04) in the written instructions
(with indemnities) described in this Section 11.07, provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement and the Security Instruments or applicable law.

 

-86-



--------------------------------------------------------------------------------

Section 11.08 Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower. Upon any such resignation, the Majority Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the Lenders as a
group shall act as Administrative Agent until a successor Administrative Agent
is appointed by the Majority Lenders. Upon the acceptance of such appointment
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI and Section 12.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. Any resignation
by RBC as Administrative Agent pursuant to this Section shall also constitute
its resignation as Issuing Bank. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit. If upon such resignation by the
Administrative Agent there are no Majority Lenders (i) because all of the Loans
have been repaid, (ii) the LC Exposure extinguished, and (iii) the Commitments
terminated, but Obligations remain under the Hedge Agreements that are secured
by the Security Instruments, such appointment of a successor shall be made by
the then current Administrative Agent if it is a counterparty under a Hedge
Agreement and if it is not, such appointment shall be made by the Secured Swap
Providers holding more than 50% of the Obligations in respect of Hedge
Agreements on the date of such Administrative Agent’s resignation notice.

Section 11.09 Resignation of Swing Line Lender. The Swing Line Lender may resign
at any time by giving thirty (30) days’ prior notice to the Administrative
Agent, the Lenders and the Borrower. After the resignation of the Swing Line
Lender hereunder, the retiring Swing Line Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swing Line Lender
under this Agreement and the other Loan Documents with respect to Swing Line
Loans made by it prior to such resignation, but shall not be required to make
any additional Swing Line Loans.

Section 11.10 Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “Arranger,” “co-agent,” “bookrunner”
or “lead manager” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement as such.

 

-87-



--------------------------------------------------------------------------------

Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with
Administrative Agent or any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

Section 11.11 Hedging Arrangements. To the extent any Lender Affiliate is a
party to a Hedge Agreement with Borrower or any Guarantor, such Affiliate shall
be deemed to appoint the Administrative Agent its nominee and agent, and to act
for and on behalf of such Affiliate in connection with the Security Instruments
and to be bound by this Article XI.

Section 11.12 Filing of Proofs of Claim. In case of any Default under
Section 10.01(e), Section 10.01(f) or Section 10.01(g), the Administrative Agent
(regardless of whether the principal of any Loan or LC Exposure shall then be
due and payable and regardless of whether the Administrative Agent has made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that is owing and unpaid and (ii) file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04 and Section 12.03) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.04 and Section 12.03. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Each Lender retains
its right to file and prove a claim separately.

Section 11.13 Collateral. Each Lender, the Swing Line Lender and the Issuing
Bank each hereby authorizes the Administrative Agent to release any collateral
that is permitted to be sold or released pursuant to the terms hereof or of the
other Loan Documents. Each Lender, the Issuing Bank and the Swing Line Lender
hereby authorize the Administrative Agent to execute and deliver to the Borrower
(or its designee), at the Borrower’s sole cost and expense,

 

-88-



--------------------------------------------------------------------------------

any and all releases of Liens, termination statements, assignments,
subordinations or other documents reasonably requested by the Borrower in
connection with any such sale or other disposition of assets to the extent such
sale or other disposition is permitted by the terms of this Agreement or is
otherwise authorized by the terms of the Loan Documents or to acknowledge and
agree to Excepted Liens, as applicable.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Waiver. No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

Section 12.02 Notices. All notices and other communications provided for herein
and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telecopy, courier or U.S. Mail or in
writing and telecopied, mailed or delivered to the intended recipient at the
“Address for Notices” specified on Annex II attached hereto or in the Loan
Documents or, as to any party, at such other address as shall be designated by
such party in a notice to each other party. Except as otherwise provided in this
Agreement or in the other Loan Documents, all such communications shall be
deemed to have been duly given when transmitted, if transmitted before 1:00 p.m.
local time on a Business Day (otherwise on the next succeeding Business Day) by
telecopier and evidence or confirmation of receipt is obtained, or personally
delivered or, in the case of a mailed notice, three (3) Business Days after the
date deposited in the mails, postage prepaid, in each case given or addressed as
aforesaid.

Section 12.03 Payment of Expenses, Indemnities, Certain Waivers etc. (a) The
Borrower agrees:

(i) whether or not the transactions hereby contemplated are consummated, to pay
all expenses of the Administrative Agent in the administration (both before and
after the execution hereof and including advice of counsel as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of, and
in connection with the negotiation, syndication, investigation, preparation,
execution and delivery of, recording or filing of, preservation of rights under,
enforcement of, and refinancing, renegotiation or restructuring of, the Loan
Documents and any amendment, waiver or consent relating thereto (including,
without limitation, travel, photocopy, mailing, courier, telephone and other
similar expenses of the Administrative Agent, the cost of environmental audits,
surveys and appraisals at reasonable intervals, the fees and disbursements of
counsel and other outside consultants for the Administrative Agent and, in the
case of enforcement, the fees and disbursements of counsel for the
Administrative Agent and any of the Lenders); and promptly reimburse the
Administrative Agent for all amounts expended, advanced or incurred by the
Administrative Agent or the Lenders to satisfy any obligation of the Borrower
under this Agreement or any Security Instrument, including without limitation,
all costs and expenses of foreclosure;

 

-89-



--------------------------------------------------------------------------------

(ii) to indemnify the Administrative Agent and each Lender and each of their
Affiliates and each of their officers, directors, employees, representatives,
agents, attorneys, accountants and experts (“Indemnified Parties”) from, hold
each of them harmless against and promptly upon demand pay or reimburse each of
them for, the Indemnity Matters which may be incurred by or asserted against or
involve any of them (whether or not any of them is designated a party thereto)
as a result of, arising out of or in any way related to (i) any actual or
proposed use by the Borrower of the proceeds of any of the Loans or Letters of
Credit, (ii) the execution, delivery and performance of the Loan Documents,
(iii) the operations of the business of the Borrower and its Subsidiaries,
(iv) the failure of the Borrower or any Subsidiary to comply with the terms of
any Security Instrument or this Agreement, or with any Governmental Requirement,
(v) any inaccuracy of any representation or any breach of any warranty of the
Borrower or any Guarantor set forth in any of the Loan Documents (vi) the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Letter of Credit, or (vii) the payment of a drawing under any Letter
of Credit notwithstanding the non-compliance, non-delivery or other improper
presentation of the manually executed draft(s) and certification(s), (viii) any
assertion that the Lenders were not entitled to receive the proceeds received
pursuant to the Security Instruments or (ix) any other aspect of the Loan
Documents, including, without limitation, the fees and disbursements of counsel
and all other expenses incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any
investigations, litigation or inquiries) or claim and including all Indemnity
Matters arising by reason of the ordinary negligence of any Indemnified Party,
but excluding all Indemnity Matters arising solely by reason of claims (which
are not the result of an act or omission by the Borrower) between the Lenders or
any Lender and the Administrative Agent or a Lender’s shareholders against the
Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of the Indemnified Party or any of its Affiliates or any
of their respective officers, directors, employees, representatives, agents,
attorneys, accountants or experts, as determined by a final nonappealable
judgment of a court of competent jurisdiction; and

(iii) to indemnify and hold harmless from time to time the Indemnified Parties
from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such
Person may or is alleged to become subject: (i) under any Environmental Law
applicable to the Borrower or any Subsidiary or any of their Properties,
including without limitation, the treatment or disposal of hazardous substances
on any of their Properties, (ii) as a result of the breach or non-compliance, or
alleged breach or non-compliance, by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (iii) due to
past ownership by the Borrower or any Subsidiary of any of their Properties or
past activity on any of their Properties which, though lawful and fully
permissible at the time, could result in present liability, (iv) the presence,
use, release, storage, treatment, transportation, or disposal of hazardous
substances on or at any of the Properties owned or operated by the Borrower or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents.

 

-90-



--------------------------------------------------------------------------------

(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.

(c) In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Borrower of any such claim or
demand being made against the Indemnified Party.

(d) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties; provided, however, that to the
extent that an Indemnified Party is found to have committed an act of gross
negligence or willful misconduct, this contractual obligation of indemnification
shall continue but shall only extend to the portion of the claim that is deemed
to have occurred by reason of events other than the gross negligence or willful
misconduct of the Indemnified Party as determined by a final nonappealable
judgment of a court of competent jurisdiction.

(e) The Borrower’s obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.

(f) The Borrower shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Borrower of notice of the amount due.

(g) Waiver of Consequential Damages. To the fullest extent permitted by
applicable law, no party to this Agreement shall assert, and each hereby waives,
and acknowledges that no other Person shall have, any claim against any party or
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.

Section 12.04 Amendments, etc. Any provision of this Agreement or any Security
Instrument may be amended, modified or waived with the Borrower’s and the
Majority Lenders’ prior written consent; provided that (i) no amendment,
modification or waiver which extends the final maturity of the Loans, forgives
the principal amount of any Obligations reduces the interest rate applicable to
the Loans or the fees payable to the Lenders generally shall be effective
without the consent of each Lender adversely affected thereby, (ii) no
amendment,

 

-91-



--------------------------------------------------------------------------------

modification or waiver which increases the Borrowing Base, affects
Section 2.03(a), 4.05, this Section 12.04 or Section 12.06(a), releases any
Guarantor (except as expressly contemplated herein) or all or substantially all
the collateral or modifies the definitions of “Majority Lenders” or “Required
Lenders” shall be effective without consent of all Lenders (other than
Defaulting Lenders, and other than in the case of Section 4.05, any reallocation
as a result of a Lender becoming or ceasing to be a Defaulting Lender); (iii) no
amendment, modification or waiver which increases the Maximum Revolving Credit
Amount of any Lender shall be effective without the consent of such Lender; and
(iv) no amendment, modification or waiver which modifies the rights, duties or
obligations of the Administrative Agent, the Swing Line Lender or the Issuing
Bank shall be effective without the consent of the Administrative Agent, the
Swing Line Lender or the Issuing Bank, as applicable

Section 12.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 12.06 Assignments and Participations. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign its rights or obligations hereunder or under the Notes
or any Letters of Credit without the prior consent of all of the Lenders and the
Administrative Agent, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) pursuant to an Assignment and Assumption substantially in the form of
Exhibit E (an “Assignment”); provided that any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts. In all cases, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000.00,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

-92-



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

and

(C) the consent of the Issuing Bank.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment, together with a processing
and recordation fee of $3,500.00; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or

 

-93-



--------------------------------------------------------------------------------

subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Percentage Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 11.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans (other than the Swing Line Loans)
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that

 

-94-



--------------------------------------------------------------------------------

(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.05 with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver (i) described in Section 2.08(b) that
affects such Participant, (ii) that increases or extends the Commitment
applicable to such Participant, (iii) that reduces the interest rate or
principal amount applicable to such Participant or (iv) that extends the final
maturity of the Loans in which such Participant participates. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.06,
5.01 and 5.06(d) (subject to the requirements and limitations therein, including
the requirements under Section 4.06(d) (it being understood that the
documentation required under Section 4.06(d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.06 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.06 and
5.01, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4.05 as though it were a
Lender; provided that such Participant agrees to be subject to the obligations
of Section 4.05 as though it were a Lender. Each Lender that sells a
Participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

-95-



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Notwithstanding any other provisions of this Section 12.06, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.

Section 12.07 Invalidity. In the event that any one or more of the provisions
contained in any of the Loan Documents or the Letters of Credit, the Letter of
Credit Agreements shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of the Notes, this Agreement or any other
Loan Document.

Section 12.08 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 12.09 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 12.10 Survival. The obligations of the parties under Section 4.06,
Article V, and Sections 11.05, 12.03, and 12.15 shall survive the repayment of
the Loans and the termination of the Commitments. To the extent that any
payments on the Obligations or proceeds of any collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under

 

-96-



--------------------------------------------------------------------------------

any bankruptcy law, common law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the Lenders’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Instrument shall continue in full force and effect. In such event,
each Security Instrument shall be automatically reinstated and the Borrower
shall and shall cause its Subsidiaries take such action as may be reasonably
requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.11 Captions. Captions and Section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 12.12 No Oral Agreements. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Section 12.13 Governing Law; Submission to Jurisdiction. (a) This Agreement and
the other Loan Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Issuing Bank, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 

-97-



--------------------------------------------------------------------------------

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 12.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(e) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 12.14 Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such

 

-98-



--------------------------------------------------------------------------------

Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans evidenced by the Notes until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.14 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this
Section 12.14.

Section 12.15 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers; (h) with
the consent of the Borrower; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” shall mean all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information

 

-99-



--------------------------------------------------------------------------------

received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 12.16 Termination; Collateral Matters. If the Obligations are finally
and indefeasibly paid and satisfied in full, including, without limitation, all
such Obligations arising under Hedge Agreements and/or Cash Management
Agreements, all Commitments of the Lenders and the Swing Line have been
terminated and are no longer in effect and this Agreement is terminated, the
Administrative Agent and the Lenders shall execute and deliver or cause to be
executed and delivered such instruments of satisfaction and reassignment as may
be appropriate in order to release all liens and security interests created by
the Security Instruments; provided, however, that in lieu of terminating and
repaying any such Obligations arising under any Hedge Agreement with any Lender
or Affiliate of any Lender, the Borrower may provide substitute credit support
under a standard form ISDA Credit Support Annex or other credit support
documents acceptable to such Lender (or its Affiliate), in its sole discretion,
to cover its then current exposure under such Hedge Agreement and such Lender
(and its Affiliate, if applicable) shall have provided written notice to
Administrative Agent to the effect that such substitute credit support has been
provided to it and that such Lender (and its Affiliate, if applicable) no longer
claim any right, title or interest in any collateral security arising under the
Loan Documents to secure any obligations and indebtedness of Borrower or any of
its Subsidiaries arising under or related to such Hedge Agreement, whether then
existing or thereafter arising.

Section 12.17 Collateral Matters; Hedge Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to (in addition
to Lenders and their Affiliates) any Person which is a Secured Swap Provider or
is a party to any Cash Management Agreement with the Borrower or any of its
Subsidiaries and shall also extend to Hedge Agreement transactions outstanding
on the date of this Agreement with each Person which was a lender or Affiliate
of a lender under the Existing Crimson Credit Agreement on the date of this
Agreement. No Approved Counterparty shall have any voting rights under any Loan
Document as a result of the existence of Obligations owed to it under any such
Hedge Agreements.

Section 12.18 Exculpation Provisions; No Advisory or Fiduciary Responsibility.
(a) EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE SECURITY INSTRUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE SECURITY
INSTRUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND
HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE SECURITY INSTRUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE

 

-100-



--------------------------------------------------------------------------------

TERMS OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

(b) In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the Guarantors
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and their respective Affiliates are arm’s
length commercial transactions between the Borrower, the Guarantors and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger and their respective Affiliates, on the other hand and (B) each of the
Borrower and the Guarantors is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, the Guarantors or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger, the Lenders nor their respective Affiliates has any obligation to the
Borrower, the other Guarantors or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Guarantors and their respective
Affiliates, and neither the Administrative Agent, the Arranger, the Lenders nor
their respective Affiliates has any obligation to disclose any of such interests
to the Borrower, the Guarantors or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the Guarantors hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger, the Lenders and their respective Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 12.19 USA PATRIOT Act Notices. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower and each Guarantor, which information
includes the name and address of Borrower and each Guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify Borrower and each Guarantor in accordance with the Act.

 

-101-



--------------------------------------------------------------------------------

Section 12.20 Keepwell. (a) The Borrower and each Guarantor that is a Qualified
ECP Credit Party hereby jointly and severally guarantees the payment and
performance of all Obligations of each Guarantor (other than such Guarantor) and
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Benefitting Guarantor
in order for such Benefitting Guarantor to honor its obligations (without giving
effect to Section 12.20(b)) under the Guaranty and any other Security Instrument
including obligations with respect to Hedge Agreements (provided, however, that
the Borrower or a Guarantor shall only be liable under this Section 12.20(a) for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 12.20(a), or otherwise under this
Agreement or any Loan Document, as it relates to such Benefitting Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrower and
the Guarantors under this Section 12.20(a) shall remain in full force and effect
until all Obligations are paid in full to the Lenders, the Administrative Agent
and all Secured Swap Providers, and all of the Lenders’ Commitments are
terminated. The Borrower and the Guarantors intend that this Section 12.20(a)
constitute, and this Section 12.20(a) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Benefitting
Guarantor for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange
Act.

(b) Notwithstanding any other provisions of this Agreement or any other Loan
Document, Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by any Guarantor under any Security Instrument, shall exclude all
Excluded Obligations in respect of a Hedge Agreement with respect to such
Guarantor.

Section 12.21 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” shall mean
(a) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time and (d) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

(SIGNATURES BEGIN ON NEXT PAGE)

 

-102-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

CONTANGO OIL & GAS COMPANY, a Delaware corporation

By:   /s/ E. Joseph Grady   Name: E. Joseph Grady  

Title: Senior Vice President and Chief

          Financial Officer

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: ROYAL BANK OF CANADA By:   /s/ Rodica Dutka   Name: Rodica
Dutka   Title: Manager, Agency

 

S-2



--------------------------------------------------------------------------------

ISSUING BANK: ROYAL BANK OF CANADA By:   /s/ Mark Lumpkin, Jr.   Name: Mark
Lumpkin, Jr.   Title: Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA By:   /s/ Mark Lumpkin, Jr.   Name: Mark Lumpkin,
Jr.   Title: Authorised Signatory

 

S-4



--------------------------------------------------------------------------------

SWING LINE LENDER: AMEGY BANK NATIONAL ASSOCIATION By:   /s/ Mark A. Serice  
Name: Mark A. Serice   Title: Senior Vice President

 

S-5



--------------------------------------------------------------------------------

LENDER: AMEGY BANK NATIONAL ASSOCIATION By:   /s/ Mark A. Serice   Name: Mark A.
Serice   Title: Senior Vice President

 

S-6



--------------------------------------------------------------------------------

SYNDICATION AGENT: ROYAL BANK OF SCOTLAND PLC By:   /s/ Sanjay Remond   Name:
Sanjay Remond   Title: Authorised Signatory

 

S-7



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF SCOTLAND PLC By:   /s/ Sanjay Remond   Name: Sanjay Remond
  Title: Authorised Signatory

 

S-8



--------------------------------------------------------------------------------

SYNDICATION AGENT: REGIONS BANK By:   /s/ Daniel G. Steele   Name: Daniel G.
Steele   Title: Senior Vice President

 

S-9



--------------------------------------------------------------------------------

LENDER: REGIONS BANK By:   /s/ Daniel G. Steele   Name: Daniel G. Steele  
Title: Senior Vice President

 

S-10



--------------------------------------------------------------------------------

DOCUMENTATION AGENT: CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/ Michael Higgins
  Name: Michael Higgins   Title: Vice President

 

S-11



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/ Michael Higgins   Name:
Michael Higgins   Title: Vice President

 

S-12



--------------------------------------------------------------------------------

DOCUMENTATION AGENT: COMPASS BANK By:   /s/ Umar Hassan   Name: Umar Hassan  
Title: Vice President

 

S-13



--------------------------------------------------------------------------------

LENDER: COMPASS BANK By:   /s/ Umar Hassan   Name: Umar Hassan   Title: Vice
President

 

S-14



--------------------------------------------------------------------------------

LENDER: BARCLAYS BANK PLC By:   /s/ Sreedhar R. Kona   Name: Sreedhar R. Kona  
Title: Vice President

 

S-15



--------------------------------------------------------------------------------

LENDER: BOKF, NA DBA BANK OF TEXAS By:   /s/ Mari Salazar   Name: Mari Salazar  
Title: Senior Vice President

 

S-16



--------------------------------------------------------------------------------

LENDER: CADENCE BANK By:   /s/ Eric Broussard   Name: Eric Broussard   Title:
Senior Vice President

 

S-17



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:   /s/ Phillip Ballard   Name: Phillip Ballard  
Title: Managing Director

 

S-18



--------------------------------------------------------------------------------

LENDER: IBERIABANK By:   /s/ Moni Collins   Name: Moni Collins   Title: Vice
President

 

S-19



--------------------------------------------------------------------------------

ANNEX I

LIST OF PERCENTAGE SHARES AND

MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

   Percentage
Share     Borrowing Base
Allocation      Maximum
Revolving Credit
Amount  

Royal Bank of Canada

     10.000000000 %    $ 27,500,000.00       $ 50,000,000.00   

Amegy Bank National Association

     9.636363636 %    $ 26,500,000.00       $ 48,181,818.18   

The Royal Bank of Scotland plc

     9.636363636 %    $ 26,500,000.00       $ 48,181,818.18   

Regions Bank

     9.636363636 %    $ 26,500,000.00       $ 48,181,818.18   

Capital One, National Association

     9.636363636 %    $ 26,500,000.00       $ 48,181,818.18   

Compass Bank

     9.636363636 %    $ 26,500,000.00       $ 48,181,818.18   

Barclays Bank plc

     8.363636363 %    $ 23,000,000.00       $ 41,818,181.82   

BOKF, NA dba Bank of Texas

     8.363636363 %    $ 23,000,000.00       $ 41,818,181.82   

Cadence Bank

     8.363636363 %    $ 23,000,000.00       $ 41,818,181.82   

Citibank, N.A.

     8.363636363 %    $ 23,000,000.00       $ 41,818,181.82   

IBERIABANK

     8.363636363 %    $ 23,000,000.00       $ 41,818,181.82   

TOTAL

     100 %    $ 275,000,000.00       $ 500,000,000.00   

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

NOTICE ADDRESSES

 

Contango Oil & Gas Company, on behalf of itself and on behalf of each of the
Guarantors

  

717 Texas Ave., Suite 2900

Houston, Texas 77002

Facsimile No.: (713) 236-7474

Telephone No.: (713) 236-7400

Attention: E. Joseph Grady

Royal Bank of Canada, as Administrative Agent

  

Royal Bank of Canada

4th Floor, 20 King Street West

Toronto, Ontario

M5H 1C4

Attention: Manager, Agency Services Group

Facsimile No.: (416) 842-4023

  

with a copy to:

 

3900 Williams Tower

2800 Post Oak Boulevard

Houston, Texas 77056

Attention: Mark Lumpkin

Facsimile No.: (713) 403-5624

Royal Bank of Canada, as Issuing Bank

  

Royal Bank of Canada – WFC Branch

Three World Financial Center

200 Vesey Street

New York, New York 10281-8098

Attention: US Specialized Service Officer

Facsimile No.: (212) 428-2372

  

with a copy to:

 

3900 Williams Tower

2800 Post Oak Boulevard

Houston, Texas 77056

Attention: Mark Lumpkin

Facsimile No.: (713) 403-5624

Amegy Bank National Association, as Swing Line Lender

  

Amegy Bank National Association

PO Box 27459

Houston, Texas 77227

Attention: Dana Chargois

Facsimile No.: (713) 693-7467

 

Annex II-1



--------------------------------------------------------------------------------

  

with a copy to:

 

4400 Post Oak Parkway

Houston, Texas 77027

Attention: Mark A. Serice

Facsimile No.: (713) 561-0345

The Royal Bank of Scotland plc, as Syndication Agent

  

The Royal Bank of Scotland Plc

4246 South Riverboat Road

Taylorsville, Utah 84123

Attention: Daniel Roe

Facsimile No.: (203) 873-5019

  

with a copy to:

 

4246 South Riverboat Road

Taylorsville, Utah 84123

Attention: Richard VanOrden

Facsimile No.: (203) 873-5019

  

with a copy to:

 

600 Travis Street, Suite 6500

Houston, Texas 77002

Attention: Sandra Aultman

Email: Sandra.aultman@rbs.com

Regions Bank, as Syndication Agent

  

Regions Bank

201 Milan Parkway

Birmingham, Alabama 35211

Attention: Josephine Wiley

Facsimile No.: (205) 261-7069

  

with a copy to:

 

201 Milan Parkway

Birmingham, Alabama

Attention: Michelle Walls

Facsimile No.: (205) 261-7069

  

with a copy to:

 

5005 Woodway Drive, Suite 110

Houston, Texas 77056

Facsimile No.: (713) 426-7180

 

Annex II-2



--------------------------------------------------------------------------------

Capital One, National Association, as Documentation Agent

  

Capital One National Association

6200 Chevy Chase Drive

Laurel, Maryland 20707

Attention: Jillian Dubell

Facsimile No.: (301) 953-8692

  

with a copy to:

 

1000 Louisiana Street, Suite 2950

Houston, Texas 77002

Attention: Michael Higgins

Facsimile No.: (713) 650-4930

Compass Bank, as Documentation Agent

  

Compass Bank

2200 Post Oak Boulevard, 16th Floor

Houston, Texas 77056

Attention: Stacey R. Box

Facsimile No.: (866) 327-4936

  

with a copy to:

 

2200 Post Oak Boulevard, 21st Floor

Houston, Texas 77056

Attention: Rhianna Disch

Facsimile No.: (713) 499-8722

FOR EACH LENDER, THE APPLICABLE LENDING OFFICE FOR BASE RATE LOANS, LIBOR LOANS
AND ADDRESS FOR NOTICES IS THE OFFICE OR ADDRESS SET FORTH ON THE ADMINISTRATIVE
DETAILS FORM ON FILE WITH THE ADMINISTRATIVE AGENT OR SUCH OTHER ADDRESS AS HAS
BEEN PROVIDED TO THE ADMINISTRATIVE AGENT IN WRITING.

 

Annex II-3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

$[            ]    [            ], 201[    ]

FOR VALUE RECEIVED, CONTANGO OIL & GAS COMPANY, a Delaware corporation (the
“Borrower”) hereby promises to pay [            ] or its registered assigns (the
“Lender”), the principal sum of [            ] ($[            ]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Revolving Credit Note, endorsed by the Lender on the
schedules attached hereto or any continuation thereof.

This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement dated as of October 1, 2013 among the Borrower, the Lenders which are
or become parties thereto (including the Lender), the Issuing Bank and the
Administrative Agent (as the same may be amended or supplemented from time to
time, the “Credit Agreement”), and evidences Loans made by the Lender
thereunder. Capitalized terms used in this Revolving Credit Note have the
respective meanings assigned to them in the Credit Agreement.

This Revolving Credit Note is issued pursuant to the Credit Agreement and is
entitled to the benefits provided for in the Credit Agreement and the Security
Instruments. The Credit Agreement provides for the acceleration of the maturity
of this Revolving Credit Note upon the occurrence of certain events, for
prepayments of Loans upon the terms and conditions specified therein and other
provisions relevant to this Revolving Credit Note.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

CONTANGO OIL & GAS COMPANY By:       Name:   Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING, CONTINUATION AND CONVERSION REQUEST

[            ], 201[    ]

CONTANGO OIL & GAS COMPANY, a Delaware corporation (the “Borrower”), pursuant to
the Credit Agreement dated as of October 1, 2013 among the Borrower, ROYAL BANK
OF CANADA, as Administrative Agent for the lenders (the “Lenders”) which are or
become parties thereto, the Issuing Bank described therein and such Lenders
(together with all amendments, modifications, supplements, and/or restatements
thereof, the “Credit Agreement”), hereby makes the requests indicated below
(unless otherwise defined herein, capitalized terms are defined in the Credit
Agreement):

$            under the Revolving Credit Note

Requested funding date:            .

 

1. Loans:

 

  (a) Aggregate amount of new Loans to be $            ;

 

  (b) Requested funding date is             , 201    ;

 

  (c) $            of such borrowings are to be LIBOR Loans;

$            of such borrowings are to be Base Rate Loans; and

 

  (d) Length of Interest Period for LIBOR Loans is:            .

 

2. LIBOR Loan Continuation for LIBOR Loans maturing on             :

 

  (a) Aggregate amount to be continued as LIBOR Loans is $            ;

 

  (b) Aggregate amount to be converted to Base Rate Loans is $            ;

 

  (c) Length of Interest Period for continued LIBOR Loans is             .

 

3. Conversion of Outstanding Base Rate Loans to LIBOR Loans:

Convert $            of the outstanding Base Rate Loans to LIBOR Loans on
            with an Interest Period of             .

 

4. Conversion of outstanding LIBOR Loans to Base Rate Loans:

Convert $            of the outstanding LIBOR Loans with Interest Period
maturing on             , 201    , to Base Rate Loans.

 

Exhibit B-1



--------------------------------------------------------------------------------

The undersigned certifies that he is the             of the Borrower, and that
as such he is authorized to execute this certificate on behalf of the Borrower.
The undersigned further certifies, represents and warrants on behalf of the
Borrower that the Borrower is entitled to receive the requested borrowing,
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

CONTANGO OIL & GAS COMPANY By:       Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the             of CONTANGO OIL &
GAS COMPANY, a Delaware corporation (the “Borrower”) and that as such he is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Credit Agreement dated as of October 1, 2013 among the Borrower, ROYAL
BANK OF CANADA, as Administrative Agent for the lenders (the “Lenders”) which
are or become a party thereto, the Issuing Bank described therein and such
Lenders (together with all amendments, modifications, supplements, and/or
restatements thereof being the “Credit Agreement”), the undersigned represents
and warrants as follows (each capitalized term used herein having the same
meaning given to it in the Credit Agreement unless otherwise specified):

(a) The representations and warranties of the Borrower contained in Article VII
of the Credit Agreement and of the Borrower and its Subsidiaries in the Security
Instruments and otherwise made in writing by or on behalf of the Borrower and
its Subsidiaries pursuant to the Credit Agreement and the Security Instruments
were true and correct in all material respects when made, and are repeated at
and as of the time of delivery hereof and are true and correct in all material
respects at and as of the time of delivery hereof, except to the extent any such
representations and warranties are expressly limited to an earlier date or the
Majority Lenders have expressly consented in writing to the contrary.

(b) The Borrower and its Subsidiaries have performed and complied with all
agreements and conditions contained in the Credit Agreement and in the Security
Instruments required to be performed or complied with by them prior to or at the
time of delivery hereof.

(c) Neither the Borrower nor any Subsidiary has incurred any material
liabilities, direct or contingent, since the date of the most recent fiscal year
end for which financial statements have been delivered pursuant to
Section 8.01(a), except those set forth in Schedule 9.01 to the Credit
Agreement, those reflected in the financial statements furnished to the
Administrative Agent with this certificate, if any, trade payables incurred in
the ordinary course of business and except those allowed by the terms of the
Credit Agreement or consented to by the Lenders in writing.

(d) Since the date of the most recent fiscal year end for which financial
statements have been delivered pursuant to Section 8.01(a), no change has
occurred, either in any case or in the aggregate, in the condition, financial or
otherwise, of the Borrower or any Subsidiary which could reasonably be expected
to have a Material Adverse Effect.

(e) There exists, and, after giving effect to the loan or loans with respect to
which this certificate is being delivered, if any, will exist, no Default under
the Credit Agreement or any event or circumstance which constitutes, or with
notice or lapse of time (or both) would constitute, an Event of Default.

 

Exhibit C-1



--------------------------------------------------------------------------------

(f) The financial statements furnished to the Administrative Agent with this
certificate fairly present, in all material respects, the consolidated financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries as at the end of, and for, the [fiscal quarter] [fiscal year]
ending             and such financial statements have been prepared in
accordance with the accounting procedures specified in the Credit Agreement.

(g) Attached hereto are the detailed computations necessary to determine whether
the Borrower and its Consolidated Subsidiaries are in compliance with
Sections 9.12 and 9.13 of the Credit Agreement as of the end of the [fiscal
quarter] [fiscal year] ending             .

EXECUTED AND DELIVERED this             day of             201    .

 

CONTANGO OIL & GAS COMPANY By:       Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

SECURITY INSTRUMENTS

 

1. Guaranty Agreement among Contango Energy Company, Contango Operators, Inc.,
Conterra Company, Contaro Company, Contango Mining Company, Contango Alta
Investments, Inc., Contango Venture Capital Corporation, Crimson Exploration
Inc. and Crimson Exploration Operating, Inc., in favor of the Administrative
Agent and the Beneficiaries.

 

2. Pledge Agreement and Assignment (the “Pledge Agreement”) among the Borrower,
Contango Oil & Gas Company, Contango Energy Company, Crimson Exploration Inc.,
Contango Mining Company and the Administrative Agent.

 

3. UCC-1’s filed in connection with the Pledge Agreement, naming the following
as “debtor”:

 

  a. Contango Oil & Gas Company

 

  b. Contango Energy Company

 

  c. Crimson Exploration Inc.

 

  d. Contango Mining Company

 

4. Stock powers for each pledged corporation

 

5. Mortgage, Deed of Trust, Assignment of Production, Security Agreement,
Fixture Filing and Financing Statement of Crimson Exploration Operating Inc., a
Delaware corporation, in favor of Mark Lumpkin, Jr., as Trustee, for the benefit
of the Administrative Agent (the “Crimson Mortgage”)

 

6. UCC-1 Financing Statement (Louisiana) relating to the Crimson Mortgage

 

7. Mortgage, Assignment of Production, Security Agreement, Fixture Filing and
Financing Statement of Contango Operators, Inc., a Delaware corporation in favor
of the Administrative Agent (the “Contango Mortgage”)

 

8. UCC-1 Financing Statement (Louisiana) relating to the Contango Mortgage

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of October 1, 2013 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), among CONTANGO OIL & GAS
COMPANY (the “Borrower”), the Lenders named therein and Royal Bank of Canada, as
Administrative Agent for the Lenders and Issuing Bank. Capitalized terms defined
in the Credit Agreement are used herein with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Exposure held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrower) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 4.06 of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to Section 12.06
of the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (“Assignment Date”):

 

Exhibit E-1



--------------------------------------------------------------------------------

Facility

   Principal Amount
Assigned      Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals,
as a percentage of the Facility
and the aggregate
Commitments of all Lenders
thereunder)  

Commitment Assigned Loans:

   $                                   % 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

[Name of Assignor], as Assignor By:      

Name:

Title:

[Name of Assignee], as Assignee By:      

Name:

Title:

 

Exhibit E-2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:1

 

ROYAL BANK OF CANADA, as Administrative Agent

By:

     

Name:

 

Title:

CONTANGO OIL & GAS COMPANY, a Delaware corporation

By:

     

Name:

 

Title:

 

1  Consents to be included to the extent required by Section 12.06(b)(iii) of
the Credit Agreement.

 

Exhibit E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Contango Oil & Gas Company, Royal Bank of Canada, as
Administrative Agent and Issuing Bank, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 4.06 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                     , 201[    ]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Contango Oil & Gas Company, Royal Bank of Canada, as
Administrative Agent and Issuing Bank, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 4.06 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                     ,
201[    ]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Contango Oil & Gas Company, Royal Bank of Canada, as
Administrative Agent and Issuing Bank, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 4.06 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Exhibit F-3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                     ,
201[    ]

 

Exhibit F-3-2



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purpose)

Reference is hereby made to the Credit Agreement dated as of October 1, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Contango Oil & Gas Company, Royal Bank of Canada, as
Administrative Agent and Issuing Bank, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 4.06 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section (c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-81MY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-81MY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit F-4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                     , 201[    ]

 

Exhibit F-4-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LEGAL OPINIONS

 

(a) Legal Opinion of Simpson Thacher & Bartlett LLP

 

(b) Legal Opinion of Liskow & Lewis

 

Exhibit G-1